Exhibit 10.17

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

DISTRIBUTION, MANUFACTURING AND SUPPLY AGREEMENT

 

This Distribution, Manufacturing and Supply Agreement (the “Agreement”) is made
and entered into as of September 30, 2003 (the “Effective Date”) by and between
Aerogen, Inc., a Delaware corporation, with offices at 2071 Stierlin Court,
Mountain View, CA  94043 (“Aerogen”), and Medical Industries America, Inc., an
Iowa corporation, with offices at 2636 289th Place, Adel, IA  50003 (“MIA”). 
Aerogen and MIA may be referred to herein individually as a “Party” or
collectively as the “Parties”.

 

Background

 

Whereas, Aerogen has designed and developed a proprietary, open-cup,
continuous-flow, general-purpose portable nebulizer and desires to have MIA
manufacture and distribute that product for use by customers solely in the home
or in alternate care facilities;

 

Whereas, MIA is engaged in the manufacture, distribution and sale of medical
products and desires to obtain such rights to manufacture and distribute
Aerogen’s nebulizer product; and

 

Whereas, the Parties also desire to provide terms under which Aerogen will
supply to MIA, or allow MIA to manufacture, a key component of the Aerogen
nebulizer product.

 

Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein, the Parties hereby agree as follows:

 

Agreement

 

1.                                      Definitions.

 

In addition to the terms defined in the other provisions of this Agreement, the
following capitalized terms shall have the meanings indicated for purposes of
this Agreement:

 

1.1                               “Aerogen Patents” means all patents and patent
applications that are Controlled by Aerogen during the Term and that claim the
Product.  The Aerogen Patents as of the Effective Date are listed on Exhibit K.

 

1.2                               “Aerogen Licensed Rights” means the claims
within the Aerogen Patents that specifically claim the Product and the Aerogen
Technology.

 

1.3                               “Aerogen Technology” means proprietary trade
secrets, know-how, techniques, methods, technical specifications, and test data
that are Controlled by Aerogen and are necessary or useful for the manufacture
or marketing of the Product.

 

1

--------------------------------------------------------------------------------


 

1.4                               “Affiliate” means, with respect to a Party,
any natural person, company or entity controlled by, controlling, or under
common control with such Party.  As used in this Section 1.4, the term
“controlling” (with correlative meanings for the terms “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
controlled entity, whether by ownership of a majority of the voting securities
of such entity, by contract, or otherwise.

 

1.5                               “Approval Date” means the first day of the
first month after the date upon which 510(k) marketing clearance is first
obtained for the Product in the United States.

 

1.6                               “Confidential Information” means any
information deemed by a Party to be its confidential or proprietary information
that it discloses to the other Party under this Agreement and marks as
“confidential” or the equivalent at the time of disclosure, which may include,
without limitation, engineering designs and drawings, know-how, trade secrets,
research data, processes, techniques, research projects, work in process, future
developments, and any scientific, manufacturing, marketing, business plan,
financial or personnel matters relating to a Party or its present or future
products, sales, suppliers, customers and patients, employees, investors or
business.  Any “Confidential Information” as defined in the Letter Agreement
dated February 25, 2003 between the Parties and exchanged pursuant thereto,
shall be deemed to be Confidential Information for purposes of this Agreement.

 

1.7                               “Controlled” means, with respect to particular
information or intellectual property, that the applicable Party owns or has a
license to such information or intellectual property and has the right to grant
to the other Party access and a license to such information or intellectual
property as provided in this Agreement without violating any obligations to any
third party.

 

1.8                               “Cost of Goods” means MIA’s actual direct
costs associated with the manufacturing and assembling of the Product, to
include:  materials and labor, and reasonable overhead and administrative costs
to the extent directly allocable to such manufacturing activity of such Products
(such as ordering process, collections, and account maintenance for those
Products), and shipping.

 

1.9                               “FDA” means the United States Food and Drug
Administration, and any successor thereto.

 

1.10                        “Financing Event” means [*].

 

1.11                        “Gross Selling Price” means, on a country-by-country
basis, the actual, bona fide gross selling price, before term discounts, at
which MIA or its Affiliate (or a Related Sub-Distributor, if applicable) sells
or otherwise markets Product, including Product components and Product
accessories, to sub-distributors and to end users in such country; provided,
however, that the Gross Selling Price for transfers from MIA to a Related
Sub-Distributor shall be the greater of (i) the actual, bona fide gross selling
price, before discounts, by such Related Sub-Distributor to an unaffiliated
third party, or (ii) the fair market value, based on arms-length sales, of
Product, including components and Product accessories.  If MIA sells the Product
at more than

 

2

--------------------------------------------------------------------------------


 

one gross selling price in a given country within the Territory, the Gross
Selling Price in such country with respect to Product shall mean the total
revenue at such bona fide gross selling prices, in the relevant Sales Quarterly
accounting period, divided by the number of Products sold in that period in such
country.  No Gross Selling Price shall be assessed on units of Product
transferred free of charge by MIA to sub-distributors solely for use for
marketing purposes and not for resale.  The Gross Selling Price for Product sold
in combination or bundled with other products shall be determined on a
country-by-country basis as follows:

 

(a)           If the Product and each of the other products in the combination
or bundle are sold separately in such county, the Gross Selling Price shall be
calculated by multiplying the gross selling price of the combination or bundle
by the fraction A/(A+B) where A is the average Gross Selling Price of Product
when sold separately, and B is the gross selling price of the other product(s)
in the combination or bundle.

 

(b)           If each of the other products in the combination or bundle are not
sold separately in such country, but the Product is sold separately in such
country, the Gross Selling Price shall be calculated by multiplying the gross
selling price of the combination or bundle by the fraction A/C where A is the
Gross Selling Price of the Product when sold separately, and C is the gross
selling price of the combination or bundle.

 

(c)           If the Product is not sold separately in such country, Gross
Selling Price shall be calculated by multiplying the gross selling price of the
combination or bundle by the fraction D/(D+E), where D is the fair market value
of the Product and E is the fair market value of the other product(s) in the
combination or bundle, as such fair market values are determined in good faith
by the Parties.

 

1.12                        “Manufacturing Improvements” has the meaning set
forth in Section 3.4(a).

 

1.13                        “OnQ Aerosol Generator” means Aerogen’s proprietary
aerosol generator, as described in Exhibit A.

 

1.14                        “OnQ Aerosol Generator Manufacturing Facility” means
the facility at which manufacture and assembly of OnQ Aerosol Generators is
conducted, which shall either be the facility being used as of the Effective
Date, or such other location and facility as established by mutual agreement of
the Parties pursuant to Section 3.8.

 

1.15                        “OnQ Manufacturing Period” means that period of time
commencing on the Effective Date and ending upon the exercise by Aerogen of its
Repurchase Option.

 

1.16                        “Product” means Aerogen’s proprietary Aeroneb® Go
open-cup, continuous-flow, general-purpose portable nebulizer, and described on
Exhibit B, incorporating the OnQ Aerosol Generator, and including any Product
Improvement incorporated therein.

 

1.17                        “Product Improvement” means, on a country-by-country
basis, any modification or line extension of the Product, or accessory that is
designed for use with the Product, that:

 

(a)           is developed by Aerogen, or by MIA as permitted in Section 3.4(a);
and (b) does not require any separate 510(k) marketing clearance, Premarket
approval (PMA) application, Biologics License Application (BLA), or New Drug
Application (NDA) regulatory filing or approval, or any foreign equivalent
thereto, to promote, market and sell a Product containing such modification or
line extension or accessory in the Territory.

 

3

--------------------------------------------------------------------------------


 

 

1.18                        “Related Sub-Distributor” means any distributor (or
similar entity) (a) to which MIA (or its Affiliate) sells or otherwise transfers
Products for resale or redistribution, and (b) with which MIA or any Affiliate
of MIA has any direct or indirect financial relationship (which may include,
without limitation, equity ownership, credit facilities, rebates, profit or
revenue interest, etc.).

 

1.19                        “Regulatory Agency” means any national,
supranational, regional, state, provincial or local regulatory agency or other
governmental entity that has authority, responsibility or jurisdiction with
regard to the manufacture, marketing and sale of the Product within the
Territory.

 

1.20                        “Repurchase Option” has the meaning set forth in
Section 3.8(f).

 

1.21                        “Sales Quarter” means a period of three (3)
successive calendar months commencing on the later of (a) the first day of the
first full month following delivery of [*] OnQ Aerosol Generators or (b) the
Approval Date, and each three (3) successive calendar month period thereafter
during the Term.

 

1.22                        “Sales Year” means the period of twelve (12)
successive calendar months commencing on the later of of (a) the first day of
the first full month following delivery of [*] OnQ Aerosol Generators or (b) the
Approval Date, and each successive twelve (12) month period thereafter during
the Term.

 

1.23                        “Specifications” means the technical and performance
specifications for the OnQ Aerosol Generators or the Product, as may be amended
from time to time to incorporate any improvements, modifications, changes or
revisions thereto.  The Specifications for the OnQ Aerosol Generator are
attached as Exhibit A, and the Specifications for the Product are attached as
Exhibit B.

 

1.24                        “Supply Quarter” means a period of three (3)
successive calendar months commencing on the later of (a) the first day of the
first full month following delivery of [*] OnQ Aerosol Generators or (b) the
Approval Date, and each three (3) successive calendar month period thereafter
during the Term.

 

1.25                        “Term” means the term of this Agreement, more fully
described in Section 13.1.

 

1.26                        “Territory” means those countries identified on
Exhibit C, as may be amended by the Parties pursuant to Section 2.4.

 

1.27                        “Trademarks” shall mean those trademarks and trade
names of Aerogen that Aerogen from time to time during the Term deems
appropriate for use in connection with the marketing and sale of the Product,
the current versions of which are listed on Exhibit D.  Jointly

 

4

--------------------------------------------------------------------------------


 

developed or applied-for trademarks and/or trade names pursuant to Section 8.1
shall be considered Trademarks.

 

2.                                      Distribution Rights.

 

2.1                               Distribution Rights.  Subject to the terms of
this Agreement, Aerogen hereby appoints MIA as its distributor during the Term
to market, promote, distribute and sell the Product in the Territory:  (a) on an
exclusive basis solely for use in the home-based, open-cup, continuous-flow,
general-purpose nebulizer market (e.g., not for use in hospitals); and (b) on a
non-exclusive basis solely for use in alternate care facilities.  Subject to the
terms of Section 2.2 and Section 5.2, MIA may appoint sub-distributors in the
Territory subject to approval by Aerogen, which approval shall not be
unreasonably withheld.  Subject to the terms of the Agreement, Aerogen hereby
grants to MIA during the Term the royalty-bearing, non-transferable right and
license under the Aerogen Licensed Rights to import, export, offer for sale and
sell the Product in the Territory solely for use by end users in the home-based,
open-cup, continuous-flow, general purpose nebulizer market and in alternate
care facilities.

 

2.2                               Sub-Distributor Obligation.  In order for MIA
to retain distribution rights in each Expansion Country of the Territory (as
defined in Exhibit C), MIA shall complete and present to Aerogen a definitive
business plan, including a distribution strategy with either intent to contract
or hire sales representatives, or a letter of intent and a draft definitive
agreement with a sub-distributor, in each such Expansion Country within [*]
following the Effective Date.  The business terms of each such agreement shall
be subject to approval by Aerogen.  At any time during such [*] period, MIA may
elect to terminate the Agreement with respect to any Expansion Country, which
will result in a commensurate reduction of the minimum royalties and Product
System (as Systems are defined on Exhibit A) sales requirements attributable to
such country as reflected in Exhibit I and Exhibit J; provided, however, that
the aggregate minimum Product System sales requirements for Europe in its
entirety (as defined in Exhibit J) shall remain unchanged and the minimums for
the remaining individual European countries adjusted as mutually agreed upon by
the Parties.  If as to any particular Expansion Country, MIA has not met the
preceding requirements of this section by the end of such [*] period, then
Aerogen may thereafter terminate MIA’s rights under this Agreement with respect
to such country, by written notice, and on such termination such country shall
no longer be in the Territory and all rights in such country shall revert
exclusively to Aerogen.  MIA will provide Aerogen with written notice regarding
any direct or indirect financial affiliation that arises between MIA (or any of
its Affiliates) and any of its existing or proposed sub-distributors during the
Term, with such notice to be given promptly upon the commencement of
negotiations with a sub-distributor involving any financial interest (including,
but not limited to, equity ownership, credit facilities, rebates, profit or
revenue interest, etc.), with full details of the final relationship to be
provided to Aerogen upon final deal closure.  MIA shall require that any Related
Sub-Distributors make complete and accurate reports to MIA in writing on a
quarterly basis of all Gross Selling Prices for Products sold or otherwise
transferred by such Related Sub-Distributor, and Aerogen shall have the right to
inspect and audit all such reports pursuant to Section 5.7.

 

5

--------------------------------------------------------------------------------


 

2.3                               No Conflicts.

 

(a)                                  Notwithstanding any term or provision of
this Agreement, Aerogen retains the right to develop and/or commercialize
products for use in hospitals, alternate care facilities, and any other use, and
products for home-based use other than the Product; provided, however, that
during the Term, other than through MIA, Aerogen agrees not to introduce in the
Territory, nor grant to any third party the right to introduce in the Territory,
any open-cup, continuous-flow, general-purpose nebulizer for home-based use
incorporating the OnQ Aerosol Generator.

 

(b)                                  During the Term, MIA agrees that neither it
nor its Affiliates or sub-distributors will develop, market or distribute in the
Territory, either directly or through a third party, any products (other than
the Product) that contain an aerosol generator utilizing a vibrating element
that would directly compete with or otherwise reduce the sales of the Product.

 

(c)                                  MIA covenants that it and its Affiliates
and sub-distributors shall not market, promote, distribute or sell the Product
for any use other than home-based use or use in an alternate care facility.

 

2.4                               Right of First Negotiation to Expand the
Territory.  During the Term, but no sooner than [*] from the Effective Date, MIA
shall have a right of first negotiation to obtain rights to distribute the
Product in a country that is not listed on Exhibit C.  MIA shall notify Aerogen
of its intent in writing, and, if the marketing rights for the Product in such
country are available for licensing to MIA, then the Parties shall negotiate in
good faith to reach an agreement regarding the expansion of the Territory to
include such country.  If the Parties reach agreement on the expansion of the
Territory, Exhibit C shall be amended to reflect the additional country(ies) in
which MIA may distribute the Product pursuant to this Agreement.

 

3.                                      Product Manufacture.

 

3.1                               Product Manufacturing License.  Subject to the
terms of this Agreement, Aerogen hereby grants to MIA during the Term, the
non-transferable license (without the right to grant sublicenses, except to
subcontractors and/or vendors that fabricate and/or supply components of the
Product on behalf of MIA as shall be mutually agreed to from time to time) under
the Aerogen Licensed Rights and the Manufacturing Improvements to manufacture
and assemble components of the Product (excluding the OnQ Aerosol Generator) and
to assemble final Product for distribution and sale in the Territory as
permitted under Section 2.1.

 

3.2                               Manufacture of Product.  MIA shall be
responsible for manufacturing all of its (and its sub-distributors’)
requirements for the Product (excluding the OnQ Aerosol Generator component,
which shall be supplied by Aerogen as provided in this Agreement), in order to
meet on a timely basis all market demand therefore.  With respect to such
manufacturing, MIA shall:  (a) manufacture, assemble and distribute the Product
in accordance with the Quality System Regulations; (b) maintain certification to
current, applicable EN/ISO standards and any future amendments; (c) maintain
certification compliant with all European regulations and directives applicable
to the manufacture of medical devices; and (d) comply with applicable
requirements of any other Regulatory Agencies having jurisdiction over the
development, manufacture, testing

 

6

--------------------------------------------------------------------------------


 

or use of the Product.  MIA shall, at its own expense, obtain and maintain the
necessary licenses and permits required to manufacture and distribute the
Product in accordance with this Agreement.

 

3.3                               Product Quality.  At Aerogen’s request, MIA
shall provide Aerogen samples of the Product being manufactured and distributed
by MIA (or its Affiliates or sub-distributors), for inspection by Aerogen to
assure that the quality of such Product meets with Aerogen’s approval, not to be
unreasonably withheld.  If Aerogen determines that any such Product sample is
deficient (e.g., because such Product or its packaging does not meet the
applicable Product Specifications or quality of manufacture), then Aerogen may
give MIA written notice of such deficiencies, and MIA shall promptly thereafter
remedy such deficiencies to Aerogen’s reasonable satisfaction.

 

3.4                               Product Modifications.

 

(a)                                  MIA may make manufacturing changes to the
Product for the purpose of reducing Product manufacture and assembly costs
(“Manufacturing Improvements”), subject to Aerogen’s written consent, which
shall not be unreasonably withheld.  All such Manufacturing Improvements shall
be disclosed to Aerogen in writing.  MIA will make no changes to the OnQ Aerosol
Generator.  If MIA desires to make any other changes to the Product or any
components thereof, MIA shall first request the right to make such changes, and
such proposed changes shall be discussed with Aerogen and shall not be made
without Aerogen’s prior written consent.  If any changes are agreed upon, they
will be made, either (i) by MIA at MIA’s expense or (ii) by Aerogen, with
Aerogen’s activities to be reimbursed by MIA.  For clarity, the only changes or
modifications that MIA may make that relate to the Product or its manufacture
are changes that would qualify as Product Improvements, Manufacturing
Improvements, or cost reductions, and any such changes or modifications require
Aerogen’s prior written consent as provided above.

 

(b)                                  Nothing in the Agreement, other than the
restrictions described in Section 2.3(b), will prevent MIA from continuing to
develop and commercialize products for the home market in the respiratory field
separate from the Product or from making any Manufacturing Improvements to the
Product as permitted by subclause (a) above, (but no such development will
negate or limit MIA’s obligation to make minimum purchases as provided in
Section 6.1); provided, however, MIA will have no right to use the OnQ Aerosol
Generator or any Aerogen Licensed Rights in connection with any such
activities.  Subject to the foregoing, MIA will be free to use any inventions
MIA may make outside the scope of the Agreement in such other products.

 

3.5                               [*] Arrangement.  Aerogen agrees to work with
MIA in good faith to devise a work plan for the development and regulatory
activities associated with a new product that would include [*].  If a work plan
is agreed upon, the Parties will negotiate in good faith an agreement for the
development and commercialization of that new product.  If no agreement is
reached by [*], then neither Party will have any further obligation to negotiate
with the other concerning such a new product.

 

7

--------------------------------------------------------------------------------


 

3.6                               Quality Control Procedures.  MIA shall
maintain all documentation and quality control test results relating to the
quality control procedures for each Product for a period of [*] after it
delivers such Product to any sub-distributor or customer.  During the Term,
Aerogen may periodically review MIA’s quality control program documentation, and
may work with MIA to audit, survey, or verify the adherence of MIA to the
quality control and to assess its compliance with the quality control
procedures, and to discuss any related issues with MIA’s manufacturing and
management personnel.

 

3.7                               OnQ Aerosol Generator Manufacturing.  Other
than as provided for during the OnQ Manufacturing Period in Section 3.8 below,
Aerogen will be solely responsible during the Term for the manufacture and
supply to MIA of its requirements of the OnQ Aerosol Generator for incorporation
into the Product, pursuant to the terms of Article 4.  Aerogen will use
reasonable efforts to time its production of OnQ Aerosol Generators so as to
maintain in stock not less than the number of OnQ Aerosol Generators
firm-ordered by MIA (in accordance with appropriate forecasts) for delivery
within [*], as provided in Section 4.1.

 

3.8                               OnQ Manufacturing Period.

 

(a)                                  MIA Manufacturing.  During the OnQ
Manufacturing Period, MIA shall have the right, but not the obligation, to
manufacture, pursuant to the terms of this Section 3.8, all its requirements of
OnQ Aerosol Generators for use in assembling Product for sale and distribution
by MIA as permitted in Section 2.1.  MIA shall comply with all applicable
Aerogen Specifications and protocols for the OnQ Aerosol Generators it
manufactures as disclosed by Aerogen as part of the Aerogen Technology.

 

(b)                                  OnQ Aerosol Generator Manufacturing
License.  Aerogen hereby grants to MIA a non-exclusive, non-transferable license
(without the right to grant sublicenses) under the Aerogen Technology to
manufacture and assemble the OnQ Aerosol Generator at the OnQ Aerosol Generator
Manufacturing Facility solely during the OnQ Manufacturing Period, and solely
for use in assembling the Product that MIA is permitted to distribute and sell
pursuant to Section 2.1, and for use by Aerogen pursuant to Section 3.8(e).

 

(c)                                  Equipment Sale.  Upon Aerogen’s receipt of
the payments owed in Section 5.1, Aerogen sells and assigns to MIA Aerogen’s
entire right, title and interest in the equipment listed in Exhibit E (the
“Equipment”).  During the OnQ Manufacturing Period, the Equipment will continue
to be housed at the OnQ Aerosol Generator Manufacturing Facility.  Upon the
Effective Date, MIA shall have the right to assume full authority over the
manufacturing of the OnQ Aerosol Generator at the OnQ Aerosol Generator
Manufacturing Facility in the event of Aerogen’s non-performance under
Section 3.8(d) that results in a failure to satisfy MIA’s requirements for
quantities of OnQ Aerosol Generators set forth in the forecasts and purchase
orders provided by MIA in accordance with Sections 4.1 and 4.2, until expiration
of the OnQ Manufacturing Period, including the authority to direct Aerogen as to
the operational objectives to be achieved by the key manufacturing personnel to
be provided by Aerogen pursuant to Section 3.8(d), but subject to
Section 3.8(e).  During the OnQ Manufacturing Period, MIA shall obtain and
maintain all-risk insurance coverage with respect to the Equipment insuring
against, among other things:  casualty, including loss or damage due to fire and
the risks

 

8

--------------------------------------------------------------------------------


 

normally included in extended coverage, malicious mischief and vandalism, for
not less than the full replacement value of said Equipment.

 

(d)                                  Contract Manufacturing Services.  During
the OnQ Manufacturing Period, Aerogen shall provide to MIA and MIA agrees to
accept from Aerogen contract manufacturing services for the manufacture of MIA’s
requirements of OnQ Aerosol Generators (subject to the forecasts in Exhibit F)
at the OnQ Aerosol Generator Manufacturing Facility using the Equipment (the
“Services”).  In connection with the Services, Aerogen shall:  (i) provide and
supervise appropriately trained personnel resources necessary to manufacture
MIA’s requirements of OnQ Aerosol Generators (but not to exceed that number of
manufacturing personnel employed by Aerogen as of the Effective Date in
conducting its manufacture of OnQ Aerosol Generators at the OnQ Aerosol
Generator Manufacturing Facility at its location as of the Effective Date unless
additional personnel are necessary to satisfy MIA’s requirements for quantities
of OnQ Aerosol Generators set forth in the forecasts and purchase orders
provided by MIA in accordance with Sections 4.1 and 4.2); and (ii) maintain the
Equipment at the OnQ Aerosol Generator Manufacturing Facility in good working
condition; and (iii) if applicable, transfer manufacturing activities, including
moving all Equipment, to the new location for the OnQ Aerosol Generator
Manufacturing Facility, if such location is agreed to and secured by the Parties
pursuant to Section 3.9.  The methods, details and means of performing such
services will be determined by Aerogen in its reasonable discretion.  In
connection with the Services, Aerogen will be solely responsible for all monthly
expenses associated with the current OnQ Aerosol Generator Manufacturing
Facility, including without limitation, all rents, taxes, equipment maintenance,
payroll and employee benefit and insurance expenses, utilities, and phone
charges.  In the event of commencement of bankruptcy proceedings against
Aerogen, MIA’s right to access and use the Equipment, and to manufacture the OnQ
Aerosol Generator shall not be limited, prohibited, or encumbered by Aerogen. 
The terms and conditions of Article 4 shall apply to the order, purchase and
delivery of OnQ Aerosol Generators manufactured by Aerogen pursuant to the
Services.  OnQ Aerosol Generators manufactured by Aerogen in the course of
providing the Services shall meet the OnQ Aerosol Generator Specifications set
forth in Exhibit A and shall be subject to the warranty set forth in
Section 9.4.

 

(e)                                  Manufacturing Capacity.  It is understood
and agreed that during the OnQ Manufacturing Period, production of OnQ Aerosol
Generators shall include making OnQ Aerosol Generators required by MIA for use
in MIA’s assembly of the Product and also for use by Aerogen in making other
Aerogen products and for Aerogen’s research purposes (which estimated
requirements are set forth in Exhibit F); provided that MIA is appropriately
reimbursed, to the extent that MIA bears associated costs for such production.

 

(f)                                    Repurchase Option.  Following the
earliest of [*] provided that Aerogen has met its obligations under the
Agreement up to and including that date, Aerogen shall have the right to
repurchase the Equipment from MIA, and to simultaneously revoke and terminate
the rights granted to MIA under Section 3.8(a), (the “Repurchase Option”). 
Aerogen may exercise the Repurchase Option upon thirty (30) days written notice
to MIA and including with such notice, delivery of evidence of [*], if
applicable, and payment to MIA of [*] as consideration for the repurchase of the
Equipment and the termination and revocation of rights.  Within such thirty (30)
day notice period, MIA shall sell and assign to Aerogen the entire right, title
and interest in

 

9

--------------------------------------------------------------------------------


 

the Equipment, free and clear of any and all encumbrances, and shall take such
action as reasonably requested by Aerogen to document and perfect such sale and
assignment.  MIA covenants that it shall not sell, lease, mortgage or otherwise
encumber in any manner its interest in the Equipment.

 

3.9                               Leasehold.  Following the Effective Date, and
provided that Aerogen terminates its obligations under the lease to the current
OnQ Aerosol Generator Manufacturing Facility, Aerogen and MIA shall mutually
negotiate with appropriate third parties in an effort to secure a new location
for the OnQ Aerosol Generator Manufacturing Facility.  The terms of such lease
shall be mutually agreeable to both MIA and Aerogen.  MIA shall sign as lessee
of such leasehold, and Aerogen will be solely responsible for all monthly
expenses associated with such new OnQ Aerosol Generator Manufacturing Facility,
including without limitation, all rents, taxes, equipment maintenance, payroll,
utilities, and phone charges.  Aerogen agrees to sublease the facility from MIA
on the same terms and conditions of said lease, upon the end of the OnQ
Manufacturing Period, and MIA agrees to grant such sublease to Aerogen on such
terms.  If Aerogen does not terminate its obligations under the lease to the
current OnQ Aerosol Generator Manufacturing Facility, it will provide for access
by MIA to the OnQ Aerosol Generator Manufacturing Facility for a period of sixty
(60) days, in the event of Aerogen’s default under such lease.

 

3.10                        Back-Up Manufacturing Right.  Following the end of
the OnQ Manufacturing Period, if at any time during the remainder of the Term,
Aerogen (or its Affiliate or assignee, as applicable) either:  (a) is not
financially able to maintain the OnQ Aerosol Generator Manufacturing Facility,
and therefore ceases operating such facility; or (b) fails to timely supply to
MIA a material quantity of the OnQ Aerosol Generators ordered by MIA in
accordance with the terms and conditions of Article 4, then MIA may, by written
notice to Aerogen, require that Aerogen meet immediately with MIA to resolve the
problem.  In such case, the Parties shall discuss in good faith the issue and
seek to achieve a resolution as soon as possible.  If such resolution is not
reached within [*] of such notice from MIA, and Aerogen has not by that date
otherwise cured the problem and supply deficiency, then Aerogen shall grant to
MIA a non-exclusive, non-transferable license (without the right to grant
sublicenses) under the Aerogen Technology to manufacture and assemble the OnQ
Aerosol Generator solely for MIA’s use in assembling the Product for sale and
distribution as permitted in Section 2.1, which license shall automatically
terminate on the earlier of [*], or termination of the Agreement by MIA or by
Aerogen pursuant to Article 13.

 

4.                                      OnQ Aerosol Generator Forecasts, Orders
and Delivery.

 

4.1                               Forecasts.  On the first day of [*] during the
Term, MIA shall provide to Aerogen a rolling forecast of MIA’s anticipated OnQ
Aerosol Generator purchases for the following [*] period.  MIA shall provide
each forecast to Aerogen [*] in advance of the beginning of the forecast period
to which the forecast pertains.  The [*] of each such forecast shall constitute
an order to buy the amount of OnQ Aerosol Generators listed in the forecast for
such [*]; the remaining [*] of each forecast will constitute a non-binding, good
faith forecast.  An initial forecast is shown on Exhibit F; the forecast shown
in [*] shall constitute a firm order by MIA for

 

10

--------------------------------------------------------------------------------


 

which MIA will promptly submit a purchase order to Aerogen on the Effective Date
for at least the quantities indicated for such [*].

 

4.2                               Purchase Orders.  Each forecast shall be
accompanied by a binding purchase order for [*] of the forecast period.  The
quantity requested in such purchase order may not deviate from the amount
previously forecasted for such [*] in the most recent prior forecast by more
than [*], unless Aerogen otherwise agrees.  The quantities forecasted for [*] of
each forecast shall not deviate from the quantities forecasted for the same [*]
period in the prior forecast by more than [*], unless Aerogen otherwise agrees. 
MIA shall place each purchase order for quantities of the OnQ Aerosol Generator
at least [*] prior to the delivery date specified therein, and each such
purchase order shall be binding on MIA upon receipt by Aerogen.  MIA may use its
standard purchase order form to order OnQ Aerosol Generators; provided, however,
that all purchase orders and confirmation memoranda exchanged in connection with
an order and delivery of the Product shall be subject to the terms of this
Agreement, and any conflicting or additional terms are hereby expressly
rejected.  Aerogen shall use reasonable efforts to deliver the OnQ Aerosol
Generators ordered by MIA under such binding purchase orders by the delivery
dates specified in such orders.

 

4.3                               Order Limits.  Aerogen shall not be obligated
to supply in a calendar month a quantity of OnQ Aerosol Generators that is more
than [*] of the amount previously forecasted for such [*] in the prior forecast
submitted by MIA (each, an “Order Limit”).  However, if requested by MIA,
Aerogen will use reasonable efforts to supply any amounts of OnQ Aerosol
Generators in excess of the Order Limit for a particular [*].  Aerogen shall
notify MIA in writing promptly after receiving a purchase order from MIA whether
it is able to supply the amount of such purchase order that exceeds such Order
Limit.  Any excess amounts that Aerogen accepts (in whole or in part) pursuant
to this Section 4.3 within [*] after the date of such purchase order shall be
binding upon MIA.  If Aerogen fails to respond within [*] after the date of a
purchase order that requests delivery of amounts in excess of the Order Limit,
then Aerogen shall be deemed to have accepted only the amount of such purchase
order that falls within the Order Limit.

 

4.4                               Delivery.  Each shipment of OnQ Aerosol
Generators will be delivered FCA (Incoterms 2000) the OnQ Aerosol Generator
Manufacturing Facility in accordance with the instructions in MIA’s purchase
orders.  Upon MIA’s written instructions, and at MIA’s risk and expense, Aerogen
shall arrange for shipment of OnQ Aerosol Generators to MIA’s Product
manufacturing location(s).  MIA shall maintain a direct-billed account with the
common carrier(s) of its choice, and shall inform Aerogen in a timely manner as
to which such carrier(s) Aerogen shall use for all OnQ Aerosol Generator
shipments.

 

4.5                               Inspection; Defective OnQ Aerosol Generators.

 

(a)                                  Inspection; Rejection; Acceptance.  MIA
will visually inspect all deliveries of the OnQ Aerosol Generators on arrival. 
Within [*] of receipt of shipment of OnQ Aerosol Generators, MIA shall promptly
give notice to Aerogen of any complaint regarding qualitative and/or
quantitative defects of the delivered OnQ Aerosol Generators that are or would
have been discovered by a reasonable visual inspection and of its rejection of
such OnQ Aerosol

 

11

--------------------------------------------------------------------------------


 

Generators.  If MIA fails to notify Aerogen of any such defects within such
period, MIA shall be deemed to have accepted the OnQ Aerosol Generators. 
Rejected goods shall be returned freight prepaid to Aerogen within [*] of
rejection.

 

(b)                                  Sole Remedies.  With respect to any such
OnQ Aerosol Generators that Aerogen reasonably determines, pursuant to its
failure investigation process, in which MIA may participate at its reasonable
request, to have been defective at the time of delivery to MIA pursuant to
Section 4.5(a), Aerogen shall, at its option, either repair or replace the
defective OnQ Aerosol Generators free of charge, or credit the MIA with the
purchase price of the defective OnQ Aerosol Generators.  Any replacement goods
shall be shipped by Aerogen to MIA freight prepaid.  The remedies set forth in
this Section 4.5(b) are MIA’s sole and exclusive remedies for claims based on
defective OnQ Aerosol Generators supplied by Aerogen prior to incorporation into
assembled Product by MIA, subject to the limited warranty set forth in
Section 9.4 below and the applicable remedies set forth in Section 9.5.

 

4.6                               Inventory.  In order to prevent out-of-stock
situations, at any time during the Term upon Aerogen’s request, MIA shall keep
an inventory of OnQ Aerosol Generators for assembly into Product in amounts to
cover at least MIA’s forecasted requirements for the following [*].  Aerogen
will time its production of OnQ Aerosol Generators so as to maintain in stock
not less than the number of OnQ Aerosol Generators firm-ordered by MIA for
delivery within [*].

 

5.                                      Payments.

 

5.1                               Up Front Payments.

 

(a)                                  In consideration of the Product
distribution rights granted by Aerogen to MIA pursuant to Section 2.1 and the
exclusive Product manufacturing and assembly license granted by Aerogen to MIA
pursuant to Section 3.1, MIA will pay to Aerogen one million five hundred
thousand U.S. dollars ($1,500,000), payable [*].

 

(b)                                  In consideration of the sale by Aerogen to
MIA of the Equipment, MIA will pay to Aerogen within [*] of the Effective Date
one million U.S. dollars ($1,000,000).

 

5.2                               Sub-Distributor Agreement Revenue.  MIA shall
pay to Aerogen [*] of any upfront fees, milestone payments and any other
payments or consideration obtained by MIA pursuant to the terms of any
sub-distributor agreement entered into by MIA as permitted by this Agreement,
but excluding amounts paid by such sub-distributor, as long as MIA has no
financial interest in such sub-distributor, as transfer price for purchase of
the Product from MIA, on which amounts Aerogen is paid royalties as specified in
Section 5.3.

 

12

--------------------------------------------------------------------------------


 

5.3                               Sales-Based Payments.  In consideration of the
rights granted by Aerogen to MIA under this Agreement, MIA will make payments to
Aerogen based on the Gross Selling Price of each unit of Product, including
Product components and Product accessories, sold by MIA (or its Affiliate or
Related Sub-Distributor, as applicable) to sub-distributors or to end-user
customers in the Territory.  Such payments shall be as set forth in Exhibit G. 
Commencing with the first commercial sale of the Product in the Territory, sales
based payments payable to Aerogen under this Section 5.3 shall be paid on a
Sales Quarterly basis during each Sales Year of the Term, within [*] following
the end of each such Sales Quarter.

 

5.4                               Transfer Pricing.

 

(a)                                  The transfer price for the first [*] OnQ
Aerosol Generators to be supplied by Aerogen to MIA pursuant to this Agreement
will be equal to [*] per unit.  The transfer price for the next [*] OnQ Aerosol
Generators to be supplied by Aerogen to MIA pursuant to this Agreement will be
equal to [*] per unit.  Aerogen will use reasonable efforts to supply to MIA the
first [*] OnQ Aerosol Generators no later than [*] following the Effective Date,
and [*] additional OnQ Aerosol Generators no later than [*] following the
Effective Date.

 

(b)                                  During the [*] immediately following the
later of (i) the delivery of [*] OnQ Aerosol Generators or (ii) the Approval
Date, up to [*] additional OnQ Aerosol Generators will be provided to MIA at [*]
for which Aerogen will invoice MIA, such invoice to be paid within [*] of
receipt.  Such quantity of [*] OnQ Aerosol Generators excludes any OnQ Aerosol
Generators used in Product provided to Aerogen pursuant to Section 5.4(e).

 

(c)                                  After the earlier of:  (i) the end of [*]
(provided that Aerogen has satisfied MIA’s requirements for quantities of OnQ
Aerosol Generators set forth in the forecasts and purchase orders submitted by
MIA in accordance with Sections 4.1 and 4.2); or (ii) the shipment by Aerogen to
MIA of a total of [*] OnQ Aerosol Generators, the transfer price for OnQ Aerosol
Generators from Aerogen to MIA will be equal to [*] per unit, subject to
subclause (d) below and the other provisions of the Agreement, and exclusive of
taxes, shipping and similar items.

 

(d)                                  Aerogen’s transfer price to MIA for the OnQ
Aerosol Generator may be increased by Aerogen, no more frequently than once in
any [*] period, in an amount not to exceed [*], the first such increase to be
effective on the earlier of:  (i) shipment by Aerogen of a total of [*] OnQ
Aerosol Generators; or (ii) the [*] of the Agreement.  Notwithstanding the
foregoing, Aerogen may adjust the transfer price of OnQ Aerosol Generators to
reflect increases in the costs (if any) of unique or scarce materials used in
the manufacture of OnQ Aerosol Generators or changes in regulatory requirements
that create an increase in OnQ Aerosol Generator manufacturing costs.  The
Parties will negotiate in good faith the transfer prices for any Product
Improvements created during the Term as provided in this Agreement.

 

(e)                                  Subject to the quantity limits set forth in
the forecast to be provided by Aerogen within [*] after the Effective Date and
the minimum order quantity of [*] per order, MIA will supply Product to Aerogen
at MIA’s Cost of Goods [*], to be used by Aerogen to satisfy its Aeroneb®
Portable Nebulizer System warranty replacement obligations and distributor and
pharmaceutical partner/customer requirements.  MIA will receive a credit under

 

13

--------------------------------------------------------------------------------


 

Section 5.4(c) for its cost of each OnQ Aerosol Generator assembled into Product
that is delivered by MIA to Aerogen under this Section 5.4(e).  If so requested
by Aerogen, MIA also agrees to negotiate in good faith a supply agreement on
commercially reasonable terms under which MIA would supply to Aerogen additional
Product for use by Aerogen in its business (i.e., outside of the rights granted
to MIA under this Agreement).

 

5.5                               Payment Terms; Reports.  For the first [*] OnQ
Aerosol Generators delivered by Aerogen to MIA pursuant to this Agreement, MIA
shall pay Aerogen the purchase price for OnQ Aerosol Generators as stated on
Aerogen’s invoice for each shipment via wire transfer initiated within [*] of
receipt of each shipment.  For the next [*] OnQ Aerosol Generators delivered by
Aerogen to MIA pursuant to this Agreement, MIA shall pay Aerogen the purchase
price for OnQ Aerosol Generators as stated on Aerogen’s invoice for each
shipment via wire transfer initiated within [*].  Thereafter, MIA shall pay
Aerogen the purchase price for OnQ Aerosol Generators as stated on Aerogen’s
invoice for each shipment within [*] from the date of the invoice.  In addition,
commencing with the first commercial sale of Product, within [*] of the end of
each Sales Quarter, MIA will provide Aerogen with written sales report listing
all Product and components sold, by part number, by country, by country and by
sub-distributor and channel of sale, and providing the gross selling price for
each such Product, and calculating the royalties owed pursuant to Section 5.3. 
Any payments to Aerogen under this Agreement shall be made by wire transfer to
such bank or account as Aerogen shall specify from time to time.

 

5.6                               Late Payments.  Any amounts not paid by MIA
when due under this Agreement shall be subject to interest from the date payment
is due through the date upon which Aerogen has collected immediately available
funds in an account designated by Aerogen at a rate equal to the sum of [*] or,
if lower, the highest rate permitted under applicable law.  In the event that
MIA fails to make payments for an invoice relating to any of the first [*] OnQ
Aerosol Generators when due as specified in Section 5.5, such failure shall
constitute a material breach of the Agreement, and MIA shall have [*] from the
date of written notice by Aerogen to cure such breach by payment via wire
transfer to Aerogen of an amount equal to the invoice amount due plus [*].

 

5.7                               Records and Audit.  MIA shall keep, and shall
require all its Affiliates and Related Sub-Distributors to keep, complete and
accurate records pertaining to the manufacture, sale or other disposition of the
Product and components sold and of the amounts payable under this Agreement in
sufficient detail to allow the determination of the payments due to Aerogen, or
payments owed by Aerogen under Section 5.4(e).  Aerogen shall have the right to
cause an independent, certified public accountant designated by Aerogen and
reasonably acceptable to MIA to audit such records to confirm the accuracy of
MIA’s payments due hereunder or amounts owed by Aerogen.  Such audit rights may
be exercised no more often than once a year, within three (3) years after the
Sales Quarter to which such records relate, upon reasonable notice to MIA and
during normal business hours.  Aerogen will bear the full cost of such audit
unless such audit discloses an underpayment by MIA, or overpayment by Aerogen,
as applicable, of more than five percent (5%) from the amount of payments due,
in which case MIA shall bear the full cost of such audit.  Within thirty (30)
days of the completion of such audit, MIA shall pay to

 

14

--------------------------------------------------------------------------------


 

Aerogen the amount of any such payment discrepancy disclosed in such audit, or
Aerogen shall pay to MIA the amount of any overpayment disclosed in such audit,
as applicable.  The terms of this Section 5.7 shall survive any termination or
expiration or termination of this Agreement for a period of three (3) years.

 

5.8                               Taxes and Duties.

 

(a)                                  MIA shall pay all import duties, any and
all sales, use, excise, value added, transfer, export or other taxes or
assessments, imposed by any governmental authority on any sale to MIA under this
Agreement or any of MIA’s or its sub-distributors activities, except for any
taxes which are imposed on Aerogen’s net income, gross receipts or other similar
direct taxable income of Aerogen.

 

(b)                                  If MIA is required to withhold any taxes on
amounts payable to Aerogen pursuant to the laws and regulations of a
jurisdiction within the Territory, MIA shall deduct withholding taxes from the
amounts otherwise payable by MIA hereunder for payment to the proper tax
authorities on behalf of Aerogen.  MIA agrees to cooperate with Aerogen in the
event Aerogen claims exemption from such withholding or seeks deductions under
any double taxation or other similar treaty or agreement from time to time in
force, such cooperation to consist of providing receipts of payment of such
withheld tax or other documents reasonably available to Aerogen.

 

6.                                      Minimums.

 

6.1                               Minimum OnQ Aerosol Generator Purchases. 
Commencing on the Effective Date, MIA shall purchase during the Term, on a [*]
basis, those quantities of OnQ Aerosol Generators set forth in Exhibit H for
assembly into Systems (as described on Exhibit B) of the Product.  Such
quantities are in addition to the first [*] units to be provided pursuant to
Section 5.4 above.  Failure by MIA to purchase the minimum quantities [*] as set
forth in Exhibit H shall be deemed to be a material breach for which Aerogen may
terminate the Agreement pursuant to Section 13.5, unless MIA has purchased,
during the calendar year in which such [*] occurs, more than the aggregate
minimum quantities required under Exhibit H for such calendar year through such
[*], and subject further to MIA’s right to cure in accordance with Section 6.2
below, unless such failure is due to supply shortages of the OnQ Aerosol
Generators (provided that MIA’s orders conform to the terms of Section 4.2).

 

6.2                               Minimum Purchase Shortfalls.  If MIA has not
met its minimum [*] purchase requirements (as described on Exhibit H and Exhibit
F), and Aerogen intends to terminate the Agreement pursuant to Section 13.5,
Aerogen will provide [*] prior written notice to MIA of its intent to terminate
the Agreement for MIA’s failure to meet minimum purchasing requirements.  Upon
notice of intended termination, MIA shall have the right to cure such shortfall
in MIA’s minimum purchase requirement by purchasing during such [*] notice
period the amount of such OnQ Aerosol Generators equal to such shortfall plus
also purchasing at least MIA’s minimum purchase requirements for the [*] in
which the [*] cure period falls (linearly prorated for the fraction of the [*].

 

15

--------------------------------------------------------------------------------


 

If MIA purchases such quantities of OnQ Aerosol Generators to cure the minimum
purchase shortfall during the [*] notice period, and also purchases its prorated
minimum purchase requirements for the [*] in which said cure period falls,
Aerogen’s notice of termination shall not become effective and the Agreement
will continue in full force and effect.  Aerogen shall provide to MIA the [*]
notice of termination described in this Section 6.2, no later than [*] after the
end of the [*] in which such minimum purchase shortfall failure occurs, after
which Aerogen’s option to terminate for said breach based upon MIA’s failure to
meet its minimum purchasing requirements for the applicable [*] will lapse.

 

6.3                               Minimum Royalties.  Commencing with the [*]
Sales Quarter of the [*] Sales Year, and on a Sales Quarterly basis thereafter,
MIA shall pay to Aerogen, on a country-by-country basis, minimum quarterly
royalties which shall be calculated as set forth on Exhibit I.  Minimum
royalties due for each Sales Quarter shall be payable within [*] following the
end of such quarter and shall be credited against sales-based royalty payments
due and payable to Aerogen pursuant to Section 5.3 above.  Such minimum
royalties will be due and payable with respect to any country that is part of
the Territory for any portion of a Sales Quarter, regardless of whether that
country remains a part of the Territory thereafter.  Notwithstanding this
Section 6.3, if Aerogen fails, for a period of greater than [*], to supply OnQ
Aerosol Generators in fulfillment of MIA’s purchase orders submitted in
accordance with Section 4.2, and such supply failure results in Product System
backorders for the United States, then during the Sales Quarter(s) in which such
OnQ Aerosol Generator supply shortage occurs, MIA shall only be required to pay
the actual sales-based royalty payments due and payable to Aerogen pursuant to
Section 5.3 above for Product sales in the United States in such Sales
Quarter(s).  The minimum royalty requirement for the United States shall be
reinstated in the first full Sales Quarter following resolution of the OnQ
Aerosol Generator supply shortage.

 

6.4                               Minimum Product System Sales Requirements. 
Notwithstanding MIA’s satisfaction of its OnQ Aerosol Generator purchase
requirements as described in Sections 6.1 and 6.2 above, MIA shall also be
required to sell Product Systems (as Systems are defined on Exhibit A) in the
Sales Quarterly quantities specified for each country on Exhibit J.  Failure by
MIA to sell the minimum quantities as set forth in Exhibit J for a particular
country in any particular Sales Quarter shall be deemed to be a material breach
for which Aerogen may terminate the Agreement with respect to such country
pursuant to Section 13.5, or the Agreement in its entirety if such country is
the United States, in each case unless MIA has sold, during the Sales Year in
which such Sales Quarter occurs, more than the aggregate minimum required sales
of Product Systems in such country for such Sales Year through such Sales
Quarter, as specified in Exhibit J, but subject to MIA’s right to cure in
accordance with Section 6.5(a) below, and unless such failure is due to
Aerogen’s failure to supply OnQ Aerosol Generators (ordered by MIA in compliance
with Section 4.2) for a period exceeding [*] that results in Product System
backorders in such country immediately following such failure by Aerogen. 
Aerogen may terminate the Agreement with respect to all of Europe (as defined in
Exhibit J) if MIA fails to sell the aggregate minimum quantities, in any
particular Sales Quarter, for all of Europe (as determined by aggregating the
minimum sales quantities in Exhibit J for each country in Europe in such Sales
Quarter), unless MIA has sold, during the Sales Year in which such Sales Quarter

 

16

--------------------------------------------------------------------------------


 

occurs, more than the aggregate minimum required sales of Product Systems in all
of Europe for such Sales Year through such Sales Quarter, as specified in
Exhibit J and determined as above, and subject to MIA’s right to cure in
accordance with Section 6.5(b) below, and unless such failure is due to
Aerogen’s failure to supply OnQ Aerosol Generators (ordered by MIA in compliance
with Section 4.2) for a period exceeding [*] that results in Product System
backorders in Europe immediately following such failure by Aerogen.

 

6.5                               Minimum Sales Shortfalls.

 

(a)                                  Individual Countries.  If MIA has not met
its minimum Sales Quarterly sales requirements for a particular country (as
described on Exhibit J), and Aerogen intends to terminate the Agreement with
respect to such country, or, in the case of the United States, the Agreement in
its entirety, pursuant to Section 13.5, Aerogen will provide ninety (90) days
prior written notice to MIA of its intent to terminate the Agreement with
respect to such country for MIA’s failure to meet minimum sales requirements. 
Upon notice of intended termination, MIA shall have the right to cure such
shortfall in MIA’s minimum sales requirement by selling during such ninety-day
notice period the amount of such Product Systems equal to such shortfall in the
particular country plus also selling at least MIA’s minimum sales requirements
in the particular country for the Sales Quarter(s) in which the ninety-day cure
period falls (linearly prorated for the fraction of the second Sales Quarter, if
any, in which a portion of the ninety-day-notice period may fall).  If MIA sells
such quantities of Product Systems in the particular country to cure the minimum
sales shortfall during the ninety-day notice period, and also sells its prorated
minimum sales requirements in the particular country for the Sales Quarter(s) in
which said cure period falls, Aerogen’s notice of termination shall not become
effective and the Agreement will continue in full force and effect with respect
to the country.

 

(b)                                  Europe.  If MIA has not met its aggregate
minimum Sales Quarterly sales requirement for all of Europe (as indicated in
Exhibit J) by aggregating the minimum sales quantities for each country in
Europe in such Sales Quarter, and Aerogen intends to terminate the Agreement
with respect to Europe pursuant to Section 13.5, Aerogen will provide ninety
(90) days prior written notice to MIA of its intent to terminate the Agreement
with respect to Europe for MIA’s failure to meet the aggregate minimum sales
requirements.  Upon notice of intended termination, MIA shall have the right to
cure such shortfall in MIA’s minimum sales requirement by selling during such
ninety-day notice period that quantity of Product Systems equal to such
shortfall in Europe plus also selling at least MIA’s minimum sales requirements
in Europe for the Sales Quarter(s) in which the ninety-day cure period falls
(linearly prorated for the fraction of the second Sales Quarter, if any, in
which a portion of the ninety-day-notice period may fall).  If MIA sells such
quantities of Product Systems in Europe to cure the minimum sales shortfall
during the ninety-day notice period, and also sells its prorated minimum sales
requirements in Europe for the Sales Quarter(s) in which said cure period falls,
Aerogen’s notice of termination shall not become effective and the Agreement
will continue in full force and effect with respect to the country.  Such sales
may occur in any country then currently within MIA’s Europe territory (as
indicated in Exhibit J, as may be amended by the Parties from time to time);
provided, however, that individual countries within Europe may nevertheless be
lost if shortfalls in such countries are not cured as provided in Section 6.5(a)
above.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Notice Requirement.  Aerogen shall provide
to MIA the ninety (90) day notice of termination described in this Section 6.5
with respect to a particular country, Europe or the Agreement in its entirety
(for a Sales Quarterly minimum sales short fall in the United States), as the
case may be, no later than [*] after MIA provides to Aerogen pursuant to
Section 5.5 all required reports for the Sales Quarter in which said failure
occurs in said area, after which Aerogen’s option to terminate for said breach
based upon MIA’s failure to meet its minimum Sales Quarterly Product System
sales in said area for the applicable Sales Quarter will lapse.

 

6.6                               Adjustments to Minimum Purchase, Minimum
Royalties and Product System Sales Requirements.

 

(a)                                  Europe, Expansion Country Minimum
Purchases.  If Aerogen terminates the Agreement with respect to any country in
Europe (as described in Exhibit J) due to MIA’s failure to cure its Sales
Quarterly minimum Product System sales shortfalls in such country, MIA’s future
minimum Supply Quarterly OnQ Aerosol Generator purchases (as described in
Exhibit H) shall remain firm commitments; however, if termination occurs (either
by Aerogen as provided above or by MIA as provided in Section 13.3) with respect
to any other country in the Territory (other than the United States), or for
Europe in its entirety, MIA’s future minimum Supply Quarterly OnQ Aerosol
Generator purchases will be adjusted to reflect such termination.

 

(b)                                  Europe, Expansion Country Royalty, Sales
Reductions.  Any termination of the Agreement with respect to a particular
country or Europe in its entirely will result in a commensurate reduction of the
minimum royalties (Exhibit I) and Product System sales requirements (Exhibit J)
attributable to such country or Europe, effective in the first Sales Quarter in
which such country or Europe is no longer part of the Territory.

 

(c)                                  U.S. Minimums Adjustments.  The minimum
Supply Quarterly OnQ Aerosol Generator purchase quantities and minimum Sales
Quarterly Product Systems sales requirements for the United States, as described
in Exhibit H and Exhibit J, respectively, for Sales Quarters [*] shall be
discussed by the Parties in Sales Quarter [*] of the Term, and, if mutually
agreed upon, adjusted to no less than [*] of the stated minimum for said
quarters as of the Effective Date.

 

7.                                      Regulatory and Customer Support Matters.

 

7.1                               Regulatory Filings.  Aerogen will be solely
responsible for obtaining FDA 510(k) marketing clearance for the Product and
marketing clearance in the European Union, at no expense to MIA.  For all other
countries in the Territory, MIA shall be responsible for preparing a reasonably
detailed plan and practical schedule for obtaining all necessary marketing
clearances for each such country within [*] following the Effective Date. 
Aerogen, and/or its authorized agent(s), will be responsible for obtaining
marketing clearance from the appropriate Regulatory Agency at MIA’s expense,
provided that, for clarity, MIA shall have no responsibility for any expenses
associated with Aerogen’s ISO compliance.  MIA shall provide all regulatory and
technical information relating to its manufacture of the Product as reasonably
requested by Aerogen, and shall otherwise assist Aerogen in obtaining any
necessary or desirable regulatory

 

18

--------------------------------------------------------------------------------


 

approvals in the Territory.  Aerogen will promptly advise MIA each time that it
obtains marketing clearance for the Product in a country or jurisdiction in the
Territory.  Aerogen shall grant to MIA a right of reference to the marketing
clearances obtained by Aerogen in the Territory.

 

7.2                               Medical Device and Vigilance Reporting.  MIA
shall be responsible for receiving, investigating, and documenting all
complaints which may, or may not, be Medical Device Reportable (“MDR”) events
and other adverse experiences relating to the use of the Product sold or
distributed by MIA or its Affiliates or sub-distributors.  MIA will be solely
responsible for filing all reports of such events, including, but not limited
to, MDR Reports, Vigilance Reports, Reports of Corrections and Removals, recalls
and any other reports required by Regulatory Agencies, or as required by
applicable laws or regulations.  In the event that MIA receives a report of an
adverse experience relating to the use of the Product anywhere in the world, it
shall notify Aerogen in writing within five (5) business days, or if such event
is serious and unexpected, within forty eight (48) hours.

 

7.3                               Customer Support.  MIA shall have sole
responsibility for providing first-line Product support to sub-distributors and
customers, and for responding to questions and complaints relating to Product
from its sub-distributors and customers, all at MIA’s expense.  Complaints
received by MIA from sub-distributors or customers, which MIA determines to be
related to the OnQ Aerosol Generator, shall be promptly referred to Aerogen. 
MIA shall cooperate as reasonably required to allow Aerogen to determine the
cause of and resolve any complaints regarding the OnQ Aerosol Generator.  Any
such complaints that are determined by Aerogen to relate solely to OnQ Aerosol
Generator performance shall be investigated and resolved at Aerogen’s expense. 
MIA will provide Aerogen with monthly reports of complaints received, and
actions taken.  MIA will be responsible for coordinating and handling product
returns and replacements relating to customer complaints, and shall bear the
costs thereof.  Aerogen will provide administration/support for MIA’s customer
support activities, if requested by MIA, at an agreed upon rate of reimbursement
to Aerogen.  MIA shall be responsible for complying with all applicable
regulations and laws as they relate to complaint handling and closure.

 

7.4                               Recall.  If either Party believes or is
notified that a recall in the Territory of the Product is desirable or required
by law, it will promptly notify the other Party.  The Parties will then discuss
reasonably and in good faith whether such recall is appropriate or required and
the manner in which any mutually agreed recall shall be handled.  In the event
of a recall, the Parties shall bear the expenses incurred in connection with
such recall ratably and in proportion to their, or their agents’ and/or
Affiliates’, relative responsibility for the cause of such recall.

 

7.5                               Inspections.  MIA shall notify Aerogen
promptly of any inspection or regulatory actions by representatives of any
governmental agency within the Territory concerning the Product and shall
provide Aerogen with copies of all correspondence relating to the inspection
and/or action, including, but not limited to, any Form 483s, Establishment
Inspection Reports, FDA Warning Letters, and/or Untitled Letters.  MIA shall
also provide Aerogen with a summary of the results of such inspection and such
actions, if any, taken to remedy conditions cited in such

 

19

--------------------------------------------------------------------------------


 

inspections.  Both Parties agree to cooperate fully with each other in
connection with any inquiry or inspection conducted by a governmental agency
concerning the Product.

 

8.                                      Product Branding; Marketing Materials;
Trademarks.

 

8.1                               Co-Branding.  MIA agrees that it will brand
the Product distributed by it (and its Affiliates and sub-distributors) in the
Territory using both MIA and Aerogen brands and trademarks (including the
Trademarks) as jointly agreed by the Parties, and in conformance with the agreed
upon branding strategy for each country in the Territory.

 

8.2                               Annual Business Plan and Review.  During the
Term, Representatives from MIA and Aerogen shall meet annually, no later than
October 31 of each year, to present and discuss MIA’s detailed marketing plans
and budgets for the following calendar year in each of the countries in the
Territory.  To the extent that MIA markets the Product entirely via
sub-distributors in a country, MIA shall present said sub-distributors plans in
comparable detail to MIA’s own plans.

 

8.3                               Product Marketing Materials.  Aerogen will
make available to MIA any marketing materials for the Product that have been
prepared by Aerogen as of the Effective Date, including Aerogen’s Product
branding and messaging, brand standards, retail packaging design, and pre-launch
marketing materials.  During the Term, Aerogen shall provide such additional
marketing support as reasonably requested by MIA, at MIA’s expense.  MIA will
provide to Aerogen copies of all promotional literature, sales aids, technical
information, and clinical publications intended to be used by MIA in connection
with promotion or distribution of the Product for review and final approval by
Aerogen.  Each Party will provide the other with reports available to it of any
clinical studies and in vitro data for the Product that may be performed by or
on behalf of such Party, and Aerogen will provide reasonable technical support
and technical troubleshooting expertise as it relates to the OnQ Aerosol
Generator, and Product design.  In the event that MIA requires Aerogen’s
assistance with issues relating to Product manufacture, such assistance will be
provided by Aerogen on an as-available basis, and at MIA’s expense.  MIA will be
obligated to provide to Aerogen no more than [*] Product Systems per year, [*],
for use in Aerogen’s marketing, research activities, and other purposes.

 

8.4                               Trademark License.  Subject to the terms of
this Agreement, Aerogen hereby grants to MIA during the Term a non-exclusive,
nontransferable, royalty-free license (with no right to sublicense) to use the
Trademarks in each country of the Territory in connection with the marketing,
sale and distribution of Product in the Territory as permitted under Sections
2.1 and 3.1.

 

8.5                               Trademark Use.  MIA will display the
Trademarks designated by Aerogen for the OnQ Aerosol Generator on each Product
component that bears a Trademark, and on all packaging and labeling.  Any use of
the Trademarks by MIA shall be in conformity with Aerogen’s trademark usage
guidelines and other instructions.  MIA may use its own trademarks and trade
names on Product labeling and packaging for the purpose of identifying MIA as
manufacturer and distributor of the Product in the Territory to the extent
permitted by law; provided, however, that in no event shall MIA’s trademarks or
trade names appear more

 

20

--------------------------------------------------------------------------------


 

prominent than Aerogen’s Trademarks.  Aerogen grants no rights other than those
expressly granted hereunder, and MIA hereby agrees to and recognizes Aerogen’s
exclusive ownership of the Trademarks.  MIA agrees not to take any action
inconsistent with such ownership and further agrees to take any action, at
Aerogen’s expense, which Aerogen reasonably deems necessary to establish and
preserve Aerogen’s exclusive rights in and to the Trademarks including but not
limited to cooperating in the registration of the Trademarks on trademark
registries or other appropriate registration procedure in the Territory.  If
MIA, in the course of distributing Product, acquires any goodwill or reputation
in the Trademarks, then at the expiration or termination of this Agreement all
such goodwill and reputation automatically shall vest in Aerogen without any
separate payment or consideration of any kind to MIA, and MIA agrees to take all
actions necessary to effect such vesting.

 

8.6                               No Similar Marks.  MIA shall not adopt, use,
or register any acronym, trademark, trade names, service mark or other marketing
name that is confusingly similar to the Trademarks or the Aerogen name, other
than in connection with distribution of Product pursuant to this Agreement, and
shall not use the Trademarks or the Aerogen name other than in connection with
distribution of Product pursuant to this Agreement.

 

9.                                      Representations and Warranties;
Limitation of Liability.

 

9.1                               Mutual Representations and Warranties.  Each
Party hereby represents and warrants that:

 

(a)                                  it is duly organized and validly existing
under the laws of the state of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

 

(b)                                  it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder;

 

(c)                                  the person executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action;

 

(d)                                  this Agreement is a legal and valid
obligation binding upon it and enforceable in accordance with its terms, subject
to bankruptcy, insolvency or similar laws of general application affecting the
enforcement of rights of creditors, and subject to equitable principles limiting
rights to specific performance or other equitable remedies, and subject to the
effect of federal and state securities laws on the enforceability of
indemnification provisions relating to liabilities arising under such laws;

 

(e)                                  the execution, delivery and performance of
this Agreement does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body, or administrative or other agency having jurisdiction over it;

 

21

--------------------------------------------------------------------------------


 

(f)                                    it has obtained all necessary consents
that are required with respect to the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby; and

 

(g)                                 there is no broker, finder or other
intermediary that has been retained by or authorized to act for such Party who
would be entitled to any fee or commission upon entry into the Agreement.

 

9.2                               Additional Representations and Warranties of
Aerogen.  Except as otherwise provided in the disclosure schedule attached as
Schedule 9.2 (the “Disclosure Schedule”), Aerogen represents and warrants that
as of the Effective Date:

 

(a)                                  no insolvency proceeding of any kind,
whether voluntary or involuntary, is pending, or to Aerogen’s knowledge
threatened, against Aerogen, and Aerogen has not taken any action to initiate
any insolvency proceeding, whether voluntary or involuntary;

 

(b)                                  Aerogen believes that, based on its
existing agreements with its suppliers, it has sufficient access to raw
materials of the quality, quantity and condition needed to manufacture the OnQ
Aerosol Generator to be supplied under this Agreement;

 

(c)                                  no unsatisfied judgment is presently
pending against Aerogen that relates to the Product or the Equipment, and there
are no actions, suits or proceedings before any court, agency or other
governmental body pending or, to Aerogen’s knowledge, threatened against Aerogen
relating to the Product or the Equipment;

 

(d)                                  since the last public disclosure by Aerogen
(the 10-Q filed on August 14, 2003, which contains financial statements as of
June 30, 2003), Aerogen has conducted its operations in the normal course
consistent with past practices and there has been no material adverse change in
Aerogen’s business, assets, or liabilities relating to the Product or Equipment;

 

(e)                                  Aerogen does not have any reason to believe
that any loss of an employee, or supplier will result because of the
consummation of the transactions contemplated under this Agreement;

 

(f)                                    Aerogen has not received notice of
alleged material violations of any law, statute, order, rule or regulation that
relates to the Product or the Equipment;

 

(g)                                 Aerogen, with respect to the Equipment, the
OnQ Aerosol Generator or the Product, as applicable, is not a party to or
subject to:  (i) any lease with respect to any portion of the Equipment, whether
as lessor or lessee; (ii) any contract for the purchase of materials, supplies,
goods, services, or equipment in excess of the requirements of the manufacture
of OnQ Aerosol Generators for normal operating procedures; (iii) any agreement,
contract, or commitment to sell or supply OnQ Aerosol Generators in excess of
[*]; and (iv) any license agreement, franchise agreement or agreement in respect
to similar rights granted to or held by MIA with respect to the Product.

 

22

--------------------------------------------------------------------------------


 

(h)                                 (i) the Equipment constitutes all of the
equipment used or held for use by Aerogen primarily for manufacturing OnQ
Aerosol Generators; (ii) upon the completion of the transaction contemplated by
Section 3.8(c), MIA will have acquired good and marketable title to the
Equipment, free and clear of all liens, claims, and encumbrances; (iii) Exhibit
E contains a correct and complete list of all the Equipment; and (iv) the
Equipment is in good operating condition and repair, subject to normal wear and
maintenance, and is useable in the ordinary course of manufacturing OnQ Aerosol
Generators;

 

(i)                                    (i) to Aerogen’s knowledge, it Controls
all rights it purports to grant to MIA to the Aerogen Licensed Rights pursuant
to this Agreement; and (ii) it has not received any notice or claim that the
Aerogen Licensed Rights infringe upon the intellectual property rights of a
third party;

 

(j)                                    to Aerogen’s knowledge, it is in material
compliance with all laws, rules and regulations relating to the environment with
respect to the Equipment and the OnQ Aerosol Generator Manufacturing Facility at
its location as of the Effective Date;

 

(k)                                to Aerogen’s knowledge, no schedule,
certificate, document or written statement furnished to MIA by or on behalf of
Aerogen in connection with this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary to make such
statements not materially misleading; and

 

(l)                                    Aerogen has taken all reasonable actions
legally appropriate, including requiring the execution of confidentiality
agreements, to protect Aerogen’s Confidential Information and the confidential
portions of the Aerogen Technology from disclosure to unauthorized third parties
by any of its personnel, agents, subcontractors or vendors who have had
significant involvement with the design, engineering, manufacturing, sales, or
marketing of the Product; and

 

(m)                              Aerogen will perform the OnQ Aerosol Generator
manufacturing services to be provided pursuant to Section 3.8(d) during the OnQ
Manufacturing Period in accordance with generally accepted professional design,
engineering, and manufacturing standards in effect at the time of such
performance.

 

9.3                               Additional Representations and Warranties of
MIA.  MIA represents and warrants to Aerogen that:

 

(a)                                  it has, or will acquire, and will maintain
during the Term all government permits and licenses including, without
limitation, health, safety, and environmental permits, necessary for MIA’s
Product manufacturing, distribution and sales activities contemplated by this
Agreement;

 

(b)                                  a Product manufactured by MIA in the
exercise of its rights under this Agreement will be manufactured in accordance
with the Product Specifications; and

 

23

--------------------------------------------------------------------------------


 

(c)                                  as of the Effective Date, Neither MIA nor
its Affiliates have an existing or in-negotiation financial interest (including,
but not limited to, equity ownership, credit facilities, or other economic
rights) in any sub-distributor in the Territory; and (ii) no sub-distributor in
the Territory has an existing or in-negotiation financial interest in MIA.

 

9.4                               Limited Warranty.  Aerogen warrants to MIA
that each OnQ Aerosol Generator supplied under this Agreement, shall at the time
of shipment and for a period of [*] thereafter, conform in all material respects
to the OnQ Aerosol Generator Specifications listed on Exhibit A.

 

9.5                               Exclusive Remedies.  Aerogen will, at its
option, repair, replace or otherwise correct any OnQ Aerosol Generator that does
not conform to the warranty set forth in Section 9.4 above, provided that:

 

(a)                                  For OnQ Aerosol Generators that have not
been incorporated into Product that has been sold by MIA, MIA has notified
Aerogen of such nonconformity pursuant to Section 4.5(a), with respect to
apparent defects, within [*] after Aerogen’s delivery of a nonconforming OnQ
Aerosol Generator; and, with respect to hidden defects which could not
reasonably be discovered within such [*] visual inspection period, before the
expiration of [*] from Aerogen’s delivery of the nonconforming OnQ Aerosol
Generator;

 

(b)                                  For OnQ Aerosol Generators that have been
incorporated into Product that has been sold to an end-customer by MIA or MIA’s
sub-distributors, MIA has notified Aerogen of such nonconformity within [*] from
Aerogen’s delivery of the nonconforming OnQ Aerosol Generator;

 

(c)                                  MIA, at Aerogen’s request and MIA’s
expense, returns the nonconforming OnQ Aerosol Generator to Aerogen’s facility;
and

 

(d)                                  such nonconformity is not the result of any
mishandling, abuse, damage, or use of the OnQ Aerosol Generator other than in
strict accordance with Aerogen’s instructions.

 

9.6                               Disclaimer.  Except as set forth in
Section 9.4 above, the OnQ Aerosol Generators are delivered to MIA “as is” and
Aerogen makes no warranties with respect to the OnQ Aerosol Generators, express
or implied, and specifically, without limitation, disclaims any implied warranty
or merchantability, warranty of fitness for a particular purpose or warranty of
non-infringement of third party intellectual property rights.  The warranties
shall apply only if the final analysis and report from Aerogen’s failure
investigation process, in which MIA may participate at its reasonable request,
with a copy of such report to be provided to MIA upon its reasonable request,
discloses that alleged defects actually exist and were not caused by misuse,
unauthorized modifications, neglect, improper use or storage, attempts to
repair, or the like, or by accident, fire, or other hazard.

 

9.7                               No Warranty Pass-Through.  MIA shall not pass
through to customers or any other third party the warranties made by Aerogen
under this Article 9, shall make no

 

24

--------------------------------------------------------------------------------


 

representations to sub-distributors or customers other than that they must look
solely to MIA in connection with any problems, warranty, claim or other matters
concerning the Product.  No warranty, representation or agreement herein shall
be deemed to be made for the benefit of any sub-distributor or customer of MIA
or any other third party.

 

9.8                               Limitation of Liability.  In no event shall
Aerogen be liable for any indirect, incidental, special or consequential
damages, including loss of profits, revenue, or use, incurred by MIA or any
third party, whether in an action in contract or tort or based on a warranty,
even if Aerogen has been advised of the possibility of such damages.  Excluding
Aerogen’s indemnification obligation set forth in Section 11.1 below, Aerogen’s
liability for any damages under this Agreement shall in no event exceed the
amounts actually paid by MIA to Aerogen under this Agreement.

 

10.                               Intellectual Property.

 

10.1                        Ownership of Intellectual Property Rights.  Aerogen
shall retain all of its right, title and interest in and to and ownership of the
Product, the OnQ Aerosol Generator and the Aerogen Licensed Rights, subject only
to the manufacturing and distribution rights granted to MIA pursuant to this
Agreement.  Aerogen will own all Product Improvements, Manufacturing
Improvements and any other improvements, modifications or enhancements to the
Product or the OnQ Aerosol Generator made by either Party (collectively, the
“Developed IP”).  Except as otherwise expressly provided in this Agreement, MIA
has no right, title or interest in the Product, the Aerogen Technology or any
Aerogen Licensed Rights and shall not reproduce or otherwise use or practice, in
whole or in part, the Product, the Aerogen Technology or the Aerogen Licensed
Rights except as permitted by this Agreement.

 

10.2                        Cooperation and Assistance.  At Aerogen’s request,
MIA shall execute and deliver to Aerogen all descriptions, applications,
assignments and other documents and instruments necessary or proper to perfect
and assert ownership of the Developed IP as contemplated by Section 10.1.  MIA
shall cooperate with and assist Aerogen, at Aerogen’s expense, in Aerogen’s
efforts in obtaining, maintaining, defending and enforcing its intellectual
property rights in the United States and elsewhere.

 

10.3                        Enforcement of Intellectual Property Rights.  MIA
agrees that only Aerogen has the right to enjoin any infringement or
registration by a third party of the Trademarks or the Aerogen Licensed Rights
relating to the Product.  In the event that any unlawful infringement of
Aerogen’s rights in the Product, or infringement or registration by a third
party of the Trademarks or other intellectual property rights of Aerogen in the
Territory comes to the attention of MIA, MIA shall immediately inform Aerogen in
writing, stating the full facts of the infringement or registration known to it,
including the identity of the suspected infringer or registrant, the place of
the asserted infringement or registration and evidence thereof.  MIA agrees to
cooperate fully with Aerogen, at Aerogen’s expense for MIA’s reasonable
out-of-pocket costs, if Aerogen sues to enjoin such infringements or to oppose
or invalidate any such registration.

 

25

--------------------------------------------------------------------------------


 

10.4                        Infringement of Third Party Intellectual Property
Rights.  In the event that the manufacture, use or sale of the Product infringes
or misappropriates third party Intellectual Property Rights, Aerogen may, in its
sole discretion, (a) obtain for MIA the right to continue to market, sell and
distribute the Product in the Territory, (b) replace or modify the Product so as
to make the Product non-infringing, or (c) terminate MIA’s rights to distribute
the Product in the Territory by written notice effective upon receipt pursuant
to Section 14.9, but subject to Section 13.6(b).  Aerogen may, in its sole
discretion, enter into a settlement with the third party, including but not
limited to, obtaining the rights described in subsection (a) above.  If Aerogen
terminates pursuant to subsection (c) above, MIA will remove all Product from
the market and will cease distributing the Product.  Aerogen shall not be
obligated to indemnify MIA for third party claims arising out of the Product’s
infringement of any intellectual property right of a third party resulting from
MIA’s (x) modification of the Product by MIA other than Product Improvements or
Manufacturing Improvements made pursuant to Section 3.4(a), (y) the combination
of the Product with other technology or devices or (z) the modification, misuse
or mishandling of OnQ Aerosol Generators after delivery thereof pursuant to
Section 4.4.

 

11.                               Indemnity.

 

11.1                        Indemnification by Aerogen.  Aerogen shall
indemnify, defend and hold harmless MIA and its directors, officers, employees
and agents from and against any and all third party suits, claims, actions,
demands, liabilities, expenses, or losses (including legal expenses and
reasonable attorneys’ fees) (collectively, “Claims”) arising out of or resulting
from:  (a) a defect in the design or manufacture of the OnQ Aerosol Generator;
(b) any defect in the design of the Product as of the Effective Date; (c) any
negligent actions or willful misconduct by Aerogen; or (d) any infringement of
third party Intellectual Property Rights directly resulting from the
manufacture, use or sale of the Product up to the date of receipt of notice
given pursuant to Section 10.4.  Such indemnity shall not apply to the extent
that MIA has an indemnity obligation for such Claim pursuant to Section 11.2. 
The foregoing indemnity does not apply to any Claim to the extent such Claim is
based on manufacturing defects in any portion or component of the Product or
Product Improvement not manufactured by Aerogen, or the use, combination or
inclusion of any such Product or Product Improvement, component or portion
thereof, with any other product.

 

11.2                        Indemnification by MIA.  MIA shall indemnify, defend
and hold harmless Aerogen and its directors, officers, employees and agents from
and against any and all Claims arising out of or resulting from:  (a) MIA’s
failure to adhere to the terms of this Agreement; (b) any damage to the OnQ
Aerosol Generators occurring after shipment from Aerogen to MIA; (c) the sale or
other distribution of Product by MIA or its sub-distributors or use by any
customer, (d) any representation made or warranty given by MIA with respect to
the Product, (e) the manufacture, sale or use of any product that is not
supplied by Aerogen and that is sold or combined with the Product, (f) any
negligent actions or willful misconduct by MIA, or (g) any failure by MIA or its
agents to comply with all regulatory and/or legal requirements in the Territory,
including, but not limited to, promotion of off-label use.  Such indemnity shall
not apply to the extent that Aerogen has an indemnity obligation for such Claim
pursuant to Section 11.1.

 

26

--------------------------------------------------------------------------------


 

11.3                        Conditions of Indemnification.  If either Party is
entitled to indemnification under this Article 11 (the “Indemnified Party”), it
shall give prompt written notice to the Party providing indemnification (the
“Indemnifying Party”) of any Claims that may be subject to indemnification
promptly after learning of such Claim.  The Indemnifying Party shall assume,
manage and control (by way of intervention or otherwise) the defense and/or
settlement of any such Claim.  The Indemnified Party will cooperate in the
defense or settlement negotiations as reasonably required by the Indemnifying
Party.  The Indemnifying Party shall not agree to any settlement that may
adversely affect the Indemnified Party’s rights or interest without the
Indemnified Party’s prior written approval (which approval shall not be
unreasonably withheld). 

 

11.4                        Insurance.  During the Term, each Party shall obtain
and maintain at its own cost and expense, comprehensive general liability
insurance, including products liability insurance, through reputable and
financially secure insurance carriers, adequate to cover its obligations under
this Agreement.  Such insurance, (a) shall be in an amount which is customarily
carried by companies introducing new medical devices, and (b) shall cover claims
incurred, discovered, manifested, or made during or after expiration of this
Agreement.  Each Party agrees to furnish the other Party with a certificate of
insurance evidencing the same within thirty (30) days after the Effective Date,
and thereafter upon any material change in its coverage described above.

 

12.                               CONFIDENTIALITY.

 

12.1                        Disclosure of Confidential Information.  During and
in furtherance of this Agreement, each Party may disclose certain of its
Confidential Information to the other Party.  During the term of this Agreement,
and for a period of [*] after its termination or expiration, each Party agrees
(a) to use the other Party’s Confidential Information solely as necessary to
perform its obligations or exercise its rights under this Agreement, (b) to hold
in strict confidence all Confidential Information of the other Party, and (c) to
not disclose the other Party’s Confidential Information to any third party
without the prior written consent of the other Party.  Notwithstanding the
foregoing, each Party may disclose the other Party’s Confidential Information to
its directors, officers, employees, contractors and agents as necessary for the
purposes contemplated under this Agreement; provided that such directors,
officers, employees, contractors and agents are bound by obligations of
confidentiality and non-use with respect to such Confidential Information that
are at least as restrictive as those set forth in this Agreement.

 

12.2                        Exceptions.  The obligations of non-disclosure and
non-use set forth in Section 12.1 shall not apply to any Confidential
Information or portion thereof to the extent that the Party receiving such
information can demonstrate, by competent proof, that such information (a) was
already known by the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure, (b) was generally available to the
public or otherwise part of the public domain at the time of disclosure, (c)
later became part of the public domain through no act or omission of the
receiving Party, (d) was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a third party who had no obligation to the
disclosing Party not to disclose such information to others, or (e) was
independently developed by employees of either Party who were unaware of and did
not have access to the Confidential Information.

 

27

--------------------------------------------------------------------------------


 

12.3                        Authorized Disclosure.  Subject to any applicable
legal requirements, each Party may disclose Confidential Information belonging
to the other Party to the extent such disclosure is reasonably necessary in the
following:  (a) filing or prosecuting patents relating to Product; (b)
regulatory filings; (c) prosecuting or defending litigation; (d) complying with
applicable governmental regulations; and (e) disclosure to Affiliates,
sub-distributors and potential future investors who agree to be bound by similar
terms of confidentiality.  Notwithstanding the foregoing, in the event a Party
is required to make a disclosure of the other Party’s Confidential Information
pursuant to this Section 12.3, it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use best
efforts to secure confidential treatment of such information.  In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder.

 

13.                               TERM AND TERMINATION.

 

13.1                        Term.  The term of this Agreement shall commence as
of the Effective Date and continue for a period of [*] from the Effective Date,
unless terminated earlier as provided in this Article 13 (the “Term”).  Unless
the Agreement is earlier terminated, the Term shall be extended on the [*]
anniversary of the Effective Date for a period of [*]; provided that MIA is not
then in material breach of the Agreement (subject to the cure periods set forth
in Section 13.5) and MIA has met the Minimum Purchase Requirements, subject to
agreement by the Parties as to appropriate pricing and minimums for such
additional time period.

 

13.2                        Termination for Failure to Make Payments.  Aerogen
shall have an immediate right of termination if MIA fails to make any of the
initial payments set forth in Section 5.1 on the dates specified in Section 5.1
or fails to honor the initial purchase order provided to Aerogen pursuant to
Section 4.1.  Such termination shall be immediately effective upon the receipt
by MIA of written notice of termination for any such failure.  On the effective
date of such termination, all of the rights and licenses granted by Aerogen to
MIA pursuant to this Agreement shall immediately terminate.

 

13.3                        Termination by MIA for Convenience.  MIA may
terminate this Agreement on a country-by-country basis, except as otherwise
provided below, or in its entirety, at any time upon [*] prior written notice to
Aerogen.  Notwithstanding the foregoing, any termination by MIA with respect to
one or more countries in Europe (as defined in Exhibit J) shall not change the
obligations of MIA under Section 6.3 and 6.4 with respect to minimum royalties
and sales for Europe, which minimums will remain the same regardless of
termination as to particularly countries in Europe as provided in Section 2.2,
unless MIA terminates the Agreement for all countries in Europe in its
entirety.  Further, any termination by MIA with respect to the United States
will be deemed to be a termination of the Agreement in its entirety.

 

13.4                        Termination by Aerogen.  Aerogen may terminate the
Agreement [*].

 

28

--------------------------------------------------------------------------------


 

13.5                        Termination for Breach.  Either Party may terminate
this Agreement at any time by giving not less than [*] prior written notice in
the event of a material breach of this Agreement by either Party and failure to
cure such material breach within [*] from receipt of a written notice from the
non-breaching Party specifying such breach.  Notwithstanding the foregoing,
Aerogen shall only have the right to terminate the Agreement with respect to a
particular country or group of countries for breaches by MIA arising under
Section 6.4.

 

13.6                        Effect of Termination.

 

(a)                                  Early Termination by MIA.  If MIA
terminates the entire Agreement for its convenience pursuant to Section 13.3
after the first (1st) anniversary of the Effective Date, then MIA will pay
Aerogen [*], for the resulting interruption in market supply of the Product. 

 

(b)                                  Early Termination by Aerogen.  If Aerogen
terminates this Agreement pursuant to Section 13.4 or Section 10.4(c), the
following provisions of this subsection 13.6(b) shall apply:

 

(i)                                    The Parties shall meet promptly after
such termination to discuss in good faith and seek to find an appropriate
resolution to the problem that resulted in the termination, which may include
discussing how to modify the Product so that the problem is addressed.  If the
Parties reach an agreement on how to proceed to try to resolve the problem, they
shall set forth such agreement in an amendment to this Agreement, and effective
upon entering into such amendment the earlier termination shall be deemed void
and the Agreement shall remain in full force, as modified by such amendment.

 

(ii)                                If the Parties do not reach an agreement to
resolve the problem, as provided in subclause (i) above, within [*] of such
termination by Aerogen, Aerogen shall covenant that it shall not sell or
distribute the Product in the Territory for use in the home-based, open-cup,
continuous-flow, general nebulizer market or in alternate care facilities, for a
period of [*] after such termination.  In addition, if such termination occurs
prior to the date [*] after the Effective Date, then (unless the Parties
otherwise agree) Aerogen shall reimburse MIA for the payments made to Aerogen by
MIA under Sections 5.1(a) of the Agreement on a pro-rata basis (determined by
multiplying the sum of such payments by a fraction having a numerator equal to
the number of months from the date of such termination until [*] of the
Effective Date, and a denominator equal to [*]), plus the sum of any amounts
received by Aerogen from MIA pursuant to Sections 5.1(b) and 5.4(a) reduced by
[*] per OnQ Aerosol Generator unit supplied by Aerogen to MIA during the Term up
to a maximum of [*]. 

 

(iii)                            If Aerogen elects after the [*] period set
forth in subclause (ii) above to re-introduce the Product for use in the
home-based, open-cup, continuous-flow, general nebulizer market or in alternate
care facilities, it shall so notify MIA, and MIA shall have a right of first
negotiation, exercisable by written notice to Aerogen within [*] of Aerogen’s

 

29

--------------------------------------------------------------------------------


 

notice, to obtain the rights to distribute the Product upon terms to be mutually
agreed upon by the Parties.  If the Parties are unable to reach a definitive
agreement regarding such rights after [*] of good faith negotiations, or if MIA
fails to exercise its right of negotiation within the specified [*] period,
Aerogen shall have no further obligation to MIA with respect to distribution
rights for the Product for use in the home-based, open-cup, continuous-flow,
general nebulizer market or in alternate care facilities. 

 

(iv)                               If Aerogen elects after the [*] period set
forth in subclause (ii) above to re-introduce the Product for use in the
home-based, open-cup, continuous-flow, general nebulizer market or in alternate
care facilities, and MIA subsequently exercises its negotiation right as
provided in subclause (iii) above, provided that the termination by Aerogen
occurs after [*], then (1) MIA shall receive a pro-rata credit of the payment
made under Section 5.1(a) towards the financial terms of the negotiated
definitive agreement (i.e., the credit shall equal a percentage amount (such
amount, the “Pro-Rata Amount”) of such payment where the percentage is
equivalent to [*], or (2) if the Parties do not enter into such negotiated
definitive agreement, and Aerogen subsequently either (A) signs an agreement
with a third party for distribution of the Product within the United States or
(B) itself sells the Product directly within the United States, then Aerogen
shall pay to MIA an amount equal to the Pro-Rata Amount within [*] of the
execution of such third party agreement, or if Aerogen sells the Product
directly, Aerogen will pay to MIA, on a quarterly basis, [*] of Aerogen’s gross
sales of Product until the Pro-Rata Amount is paid in full.

 

(c)                                  General.  Upon termination of the Agreement
for any reason, MIA’s obligation to pay Aerogen sales-based royalties pursuant
to Section 5.3 shall also terminate upon the effective date of such termination;
provided, however, that unpaid minimum royalties for the Sales Quarter in which
termination becomes effective and any unpaid or accrued royalties, which shall
be calculated on Product sales made through the effective date of the
termination, shall be due and payable to Aerogen within thirty (30) days of such
termination effective date.  In addition, should Product sales continue after
the effective date of termination pursuant to Section 13.7 or by mutual
agreement, royalties on such sales, calculated as provided in Section 5.3, shall
also be payable to Aerogen on a monthly basis, in arrears.

 

13.7                        Transfer or Sell-Out of Inventory.  On the effective
date of expiration or termination of this Agreement, Aerogen shall have the
right to require that MIA cease its manufacturing of the Product, provided that
MIA may sell its remaining inventory of Product for a period not to exceed
ninety (90) days after such date, for so long as such Product is saleable
(unless termination is under Section 13.4).  Any inventory remaining after such
period shall be, at Aerogen’s election, (a) sold by MIA or (b) transferred to
Aerogen against payment of a purchase price representing MIA’s Cost of Goods for
the Product and the costs incurred for the shipping of the Product to Aerogen. 
Notwithstanding the foregoing, if Aerogen terminates this Agreement under
Section 13.4 Aerogen shall have the right to prohibit MIA from selling any
remaining inventory, and shall at Aerogen’s election, destroy or return to
Aerogen all remaining Product, in which case, Aerogen shall reimburse MIA for
its cost of OnQ Aerosol Generators assembled into such Product.

 

30

--------------------------------------------------------------------------------


 

13.8                        Cooperation and Return of Materials.  Upon
termination of the Agreement for any reason, including the end of the Term, MIA
will cooperate fully with Aerogen to transfer all sales, marketing, manufacture
and customer support activities in an orderly fashion to Aerogen or to its
designees.  Aerogen shall have the right, at its discretion, to obtain from MIA
at MIA’s documented cost, any tooling, designs for improvements, and other
manufacturing-related materials generated by MIA for the manufacture and
assembly of Product.  On the effective date of termination or no later than
ninety (90) days thereafter if MIA elects under Section 13.7 to sell out its
remaining inventory, MIA shall return to Aerogen or its nominee all price lists,
catalogs, sales literature, operating and service manuals, advertising
literature and other materials relating to the Product.  Upon the termination or
expiration of this Agreement, each Party shall use diligent efforts (including,
without limitation, performing a diligent search of files and computer storage
devices) to return all Confidential Information received by it from the other
Party within sixty (60) days after the effective date of such termination.

 

13.9                        Survival.  Expiration or termination of this
Agreement shall not release, or be construed as releasing, any Party from any
liability to the other arising out of or in connection with a Party’s breach of,
or failure to perform any obligation contained in this Agreement.  Neither Party
shall be relieved from any obligations vested prior to the date of termination
of this Agreement.  The following provisions shall survive any expiration or
termination of this Agreement:  Sections 3.6, 5.6, 5.7, 7.3, 7.4, 9.6, 9.8,
10.1, 13.6, 13.7, 13.8, and 13.9 and Articles 1, 11, 12 and 14.

 

14.                               MISCELLANEOUS.

 

14.1                        Export Law Compliance.  MIA understands and
recognizes that the Product and other materials made available to it hereunder
may be subject to the export administration regulations of the United States
Department of Commerce and other United States government regulations related to
the export of medical products.  MIA represents that it is familiar with and
agrees to comply with all such regulations, including any future modifications
thereof, in connection with the manufacture and distribution of the Product. 
MIA agrees that it will not manufacture, sell or distribute the Product or
clinical data relating to the Product without complying with all applicable
regulations.

 

14.2                        Non-Solicit.  Each Party agrees it will not
knowingly hire or solicit any of the other Party’s employees or sales
representatives during the Term and for a period of one (1) year following
termination; provided that (a) the employee or sales representative was employed
or retained by the other Party on the date of termination of the Agreement, and
(b) each Party provides the other with a list of employees and sales
representatives as of the effective date of termination of the Agreement.  This
foregoing shall not apply to Aerogen employees directly involved in the
manufacture of OnQ Aerosol Generators if Aerogen files for Chapter 7 bankruptcy
during the OnQ Manufacturing Period.

 

14.3                        Force Majeure.  Neither Party shall be liable to the
other for any failure or delay in performance hereunder where such failure or
delay is due, in whole or in part, to any cause beyond its reasonable control,
including but not limited to acts of God, fire, earthquake, flood, warfare, acts
of terrorism, labor disputes, government regulations or other similar events. 
The

 

31

--------------------------------------------------------------------------------


 

Party affected by force majeure shall inform the other Party promptly of the
event, an estimate of the period during which performance of its obligations is
compromised, and shall undertake all reasonable efforts to overcome the event
and resume the performance of its obligations as quickly as possible.

 

14.4                        Severability.  In case one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect under any applicable statute or rule of law, then such provision shall
be considered inoperable to the extent of such invalidity, illegality or
non-enforceability and the remainder of this Agreement shall continue in full
force and effect. The Parties hereto agree to replace any such illegal or
unenforceable provision with a new provision which has the most nearly similar
permissible economic effect.

 

14.5                        Entire Agreement.  This Agreement and any exhibits
referred to herein state the complete and final agreement of the Parties with
respect to the subject matter hereof, and shall supercede all previous
communications, understandings and agreements between the Parties with respect
to the subject matter of this Agreement, including without limitation, the
Letter Agreement regarding confidentiality between the Parties dated
February 25, 2003.

 

14.6                        No Third Party Beneficiaries.  Except as expressly
provided to the contrary, provisions of this Agreement are solely for the
benefit of the Parties to this Agreement, and not for the benefit of any other
person or legal entity.

 

14.7                        Amendments.  No waiver, alteration, amendment, or
modification of any of the provisions of this Agreement shall be binding unless
made in writing with express reference to this Agreement, and signed by a duly
authorized representative of each Party.

 

14.8                        Assignment; Successors.  Neither Party may assign
any of its rights and obligations hereunder without the prior written consent of
the other Party, and any such assignment or purported assignment shall be void,
except that Aerogen may assign its rights and obligations pursuant to merger,
acquisition or sale of all or substantially all of the assets of Aerogen
relating to the Product.  This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the Parties.

 

14.9                        Notices. Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
(a) five (5) days after mailing by registered first class mail, (b) two (2) days
after sending by international express delivery service, (c) the same day if
sent by facsimile transmission, with transmission confirmed or (d) immediately
if personally delivered. Unless otherwise specified in writing, the mailing
addresses and facsimile numbers of the Parties shall be as described below.

 

To MIA:

Medical Industries America, Inc.

 

2636 289th Place

 

Adel, IA  50003

 

Attn:  Chief Executive Officer

 

Fax:  (515) 993 4172

 

32

--------------------------------------------------------------------------------


 

To Aerogen:

Aerogen, Inc.

 

2071 Stierlin Court,

 

Mountain View, CA  94043

 

Attn:  Chief Financial Officer

 

Fax:  (650) 864 7433

 

 

For notices relating to Product complaints, and reportable events pursuant to
Section 7.2, such notices shall be directed to the Vice President of Regulatory
Affairs and Quality at Aerogen.

 

14.10                 Construction.  The section headings are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.  As used in this Agreement, the
word “including” means “including but not limited to”.  All references to
Aerogen mean Aerogen, Inc. and its Affiliates.  In constructing the terms of
this Agreement, no presumption will operate in favor of or against any Party as
a result of its counsel’s role in drafting the terms and provisions hereof.

 

14.11                 Independent Contractors.  In making and performing this
Agreement, Aerogen and MIA shall act at all times as independent contractors and
nothing contained in this Agreement shall be construed as to create an agency,
partnership or employer and employee relationship between Aerogen and MIA.

 

14.12                 Waiver.  No waiver of any right under this Agreement shall
be deemed effective unless contained in a writing signed by the Party charged
with such waiver, and no waiver of any right arising from any breach or failure
to perform shall be deemed to be a waiver of any future such right or of any
other right arising under this Agreement.

 

 

<< Signature Page Follows >>

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, both Aerogen and MIA have executed this Agreement by their
duly authorized officers as of the Effective Date.

 

 

AEROGEN, INC.

MEDICAL INDUSTRIES AMERICA, INC.

 

 

 

 

/s/ Robert S. Breuil

 

/s/ Russell Bird

 

 

 

 

 

Name:  Robert Breuil

Name:  Russell Bird

Title:  Chief Financial Officer

Title:  President

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OnQ® AEROSOL GENERATOR

 

DESCRIPTION AND SPECIFICATIONS

 

The OnQ Aerosol Generator consists of the following parts and components, with
the Specifications for each as listed below (all dimensions in inches unless
specified): 

 

[*]

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AERONEB® GO DESCRIPTION AND SPECIFICATIONS

 

 

The Aeroneb Go, a proprietary product of Aerogen, is an open-cup nebulizer
intended for use by pediatric and adult patients, for continuous aerosolization
of physician-prescribed solutions for inhalation that are approved for use with
a general-purpose nebulizer.

 

PRODUCT COMPONENTS & ACCESSORIES

 

[*]

 

PRODUCT SPECIFICATIONS

 

[*]

 

PRODUCT PERFORMANCE

 

[*]

 

GENERAL-PURPOSE NEBULIZER SOLUTIONS

 

The list of approved general-purpose nebulizer solutions varies by country. As
of the agreement Effective date, the following chart summarizes those nebulizer
solutions approved for use with a general-purpose nebulizer in the United
States:

 

Nebulized Drug

 

Label Restrictions for
Nebulizer Use

 

 

 

 

 

Albuterol

 

None

 

Levalbuterol (Xopenex)

 

None

 

Metproteronol sulfate

 

None

 

Bitolterol (Tornalate)

 

None

 

Ipratropium bromide

 

None

 

Albuterol/Ipratropium bromide combination

 

None

 

Cromolyn sodium

 

None

 

N-acetylcysteine

 

None

 

Tobramycin (TOBI®)

 

PARI LC Plus with PulmoAide compressor

 

Pulmozyme

 

Three specified jet nebulizers

 

Budesonide (PulmiCort Respules)

 

PARI LC Plus Nebulizer

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TERRITORY

 

United States of America

Mexico**

Canada**

 

United Kingdom**

France**

Germany**

Spain**

Poland**

Greece**

Italy**

 

Japan**

 

Argentina**

Australia**

 

--------------------------------------------------------------------------------

**Expansion Country

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRADEMARKS

 

 

[g54781kmimage002.jpg]
Aerogen®

 

 

[g54781kmimage004.jpg]

Aeroneb® Go

 

 

[g54781kmimage006.jpg]



OnQ™ Aerosol Generator

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

EQUIPMENT

 

TOOL NAME

 

LOCATION

 

S/N or A/N

 

 

 

 

 

 

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

 

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

 

 

[*]

 

Core Manufacturing

 

 

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

 

 

[*]

 

Core Manufacturing

 

[*]

 

[*]

 

Core Manufacturing

 

 

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

 

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

AP Clean Room

 

 

 

[*]

 

AP Clean Room

 

[*]

 

[*]

 

QC Laboratory

 

[*]

 

[*]

 

QC Laboratory

 

[*]

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

INITIAL FORECAST OF OnQ AEROSOL GENERATOR PROCUREMENTS by MIA*

 

Contract Month
(from Effective Date):

 

MIA’s OnQ Procurement
Requirements*

 

Month 1

 

[*]

 

Month 2

 

[*]

 

Month 3

 

[*]

 

Month 4

 

[*]

 

Month 5

 

[*]

 

Month 6

 

[*]

 

Month 7

 

[*]

 

Month 8

 

[*]

 

Month 9

 

[*]

 

Month 10

 

[*]

 

Month 11

 

[*]

 

Month 12

 

[*]

 

Total

 

[*]

 

 

Note:  Pursuant to the provisions of Section 5.4, MIA [*], but MIA is obligated
to take delivery of these minimum quantities, whether or not [*].

 

 

AEROGEN’S ESTIMATED OnQ AEROSOL GENERATOR REQUIREMENTS

 

Calendar Month
(from Effective Date):

 

Aerogen’s OnQ Procurement
Requirements*

 

Month 1

 

[*]

 

Month 2

 

[*]

 

Month 3

 

[*]

 

Month 4

 

[*]

 

Month 5

 

[*]

 

Month 6

 

[*]

 

Month 7**

 

[*]

 

Month 8**

 

[*]

 

Month 9**

 

[*]

 

Month 10**

 

[*]

 

Month 11**

 

[*]

 

Month 12**

 

[*]

 

Total

 

[*]

 

 

--------------------------------------------------------------------------------

*Note: Pursuant to the provisions of Section 3.8(e).

 

**Note: Could increase to [*] per month in event of new product launch

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ROYALTIES

 

 

[*] of Gross Selling Price

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[*] ONQ AEROSOL GENERATOR MINIMUM PURCHASES

 

The minimum quantity commitments for any period beyond the [*] anniversary of
the Effective Date will be agreed upon in good faith by the Parties no later
than three (3) months prior to the end of the [*] year during the Term.

 

[*]

 

--------------------------------------------------------------------------------

*[*] minimums, and payment therefore, for [*] of the Term are governed by
Sections 4.1, 5.4 and 5.5.  The initial order and delivery schedule for the [*]
specified in Exhibit F can be modified only by mutual agreement of the parties,
with subsequent modifications governed by Sections 4.2 and 4.3.

 

**OnQ Aerosol Generator minimum purchases for [*] shall be subject to
re-assessment as described in Section 6.6(c).

 

This Exhibit H is subject to adjustment as set forth in Section 6.6(a).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

INITIAL* MINIMUM QUARTERLY ROYALTIES

 

Country

 

Minimum
Quarterly Royalty

United States of America

 

[*]

Japan

 

[*]

Each of Mexico, Canada, United Kingdom, France, Germany, Spain, Poland, Greece
and Italy

 

[*] each

Each of Argentina and Australia

 

[*] each

 

Minimum royalties for a given Sales Quarter are due within [*] following the end
of such quarter. 

 

After [*] quarterly payments, future minimum royalties will be determined on
Sales Quarterly basis, by country, by selecting the greater of (a) [*] and (b)
[*].

 

This Exhibit I is subject to adjustment as set forth in Section 2.2 and
Section 6.6(b).

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit J

 

MINIMUM QUARTERLY PRODUCT SYSTEM* SALES

 

[*]

 

*“System” as defined on Exhibit B

 

**Minimum Sales Quarterly Product System Sales for [*] as stated in [*] shall be
subject to re-assessment as described in Section 6.6(c)

 

***As described in Sections 6.4 and 6.5(b)

 

This Exhibit J is subject to adjustment as set forth in Section 2.2 and
Section 6.6.

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

AEROGEN PATENTS

 

U.S. Patent No. 5,164,740

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 24, 1991

 

Issued:  November 17, 1992

 

 

 

U.S. Patent No. 5,586,550

 

 

Apparatus and methods for the delivery of therapeutic liquids to the respiratory
system

 

 

 

Filed:  August 31, 1995

 

Issued:  December 24, 1996

 

 

 

U.S. Patent No. 5,758,637

 

 

Liquid dispensing apparatus and methods

 

 

 

 

 

Filed: February 21, 1996

 

Issued:  June 2, 1998

 

 

 

U.S. Patent No. 5,938,117

 

 

Methods and apparatus for dispensing liquids as an atomized spray

 

 

 

Filed:  April 5, 1995

 

Issued:  August 17, 1999

 

 

 

U.S. Patent No. 6,014,970

 

 

Methods & Apparatus for Storing Chemical Compounds in Portable Inhaler

 

Filed:  June 11, 1998

 

Issued:  January 18, 2000

 

 

 

U.S. Patent No. 6,085,740

 

 

Liquid dispensing apparatus and methods

 

 

 

 

 

Filed:  April 10, 1998

 

Issued:  July 11, 2000

 

 

 

U.S. Patent No. 6,205,999

 

 

Methods & Apparatus for Storing Chemical Compounds in Portable Inhaler

 

 

 

Filed:  September 8, 1998

 

Issued:  March 27, 2001

 

 

 

U.S. Patent No. 6,235,177

 

 

Method for the construction of an aperture plate for dispensing liquid droplets

 

 

 

Filed:  September 9, 1999

 

Issued:  May 22, 2001

 

--------------------------------------------------------------------------------


 

A. U.S. Patents Issued

 

 

 

U.S. Patent No. 6,427,682

 

 

Improved methods and apparatus for aerosolizing a substance

 

 

 

Filed:  January 14, 2000

 

Issued:  August 6, 2002

 

 

 

U.S. Patent No. 6,467,476

 

 

Liquid Dispensing Apparatus and Methods

 

 

 

 

 

Filed:  May 18, 2000

 

Issued:  October 22, 2002

 

 

 

U.S. Patent No. D469,866

 

 

Inhaler For Dispensing Medications

 

 

 

 

 

Filed:  January 7, 2002

 

Issued:  February 4, 2003

 

 

 

U.S. Patent No. D471,273

 

 

Inhaler For Dispensing Medications

 

 

 

 

 

Filed:  January 7, 2002

 

Issued:  March 4, 2003

 

 

 

U.S. Patent No. 6,540,153

 

 

Methods & Apparatus for Dispensing Liquids as an Atomized Spray

 

 

 

Filed:  May 27, 1999

 

Issued:  April 1, 2003

 

 

 

U.S. Patent No. 6,540,154

 

 

Systems & Methods for Controlling Fluid Feed to an Aerosol Generator

 

 

 

Filed:  October 2, 2000

 

Issued:  April 1, 2003

 

 

 

U.S. Patent No. 6,543,443

 

 

Methods & Devices for Nebulizing Fluids

 

 

 

 

 

Filed:  July 12, 2000

 

Issued:  April 8, 2003

 

--------------------------------------------------------------------------------


 

U.S. Patent No. 6,546,927

 

 

Methods & Apparatus for Controlling Piezoelectric Vibrations

 

 

 

Filed:  March 13, 2001

 

Issued:  April 15, 2003

 

 

 

U.S. Patent No. 6,550,472

 

 

Devices & Methods for Nebulizing Fluids Using Flow Directors

 

 

 

Filed:  March 16, 2001

 

Issued:  April 22, 2003

 

 

 

U.S. Patent No. 6,554,201

 

 

Insert Molded Aerosol Generator and Methods

 

 

 

Filed:  May 2, 2001

 

Issued:  April 29, 2003

 

 

 

U.S. Patent No. D474,536 S

 

 

Inhaler For Dispensing Medications

 

 

 

Filed:  January 7, 2002

 

Issued:  May 13, 2003

 

--------------------------------------------------------------------------------


 

B. Foreign Patents Issued

 

 

 

 

 

 

Argentina Patent No.  547686

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 27, 1992

 

Issued:  March 31, 1995

 

 

 

Mexico Patent No, 179906

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 23, 1992

 

Issued:  October 25, 1995

 

 

 

France Patent No. FR 0510648

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 23, 1992

 

Issued:  July 16, 1996

 

 

 

Great Britain Patent No.  GB 0510648

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 23, 1992

 

Issued:  July 16, 1996

 

 

 

Denmark Patent No.  69212688

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 23, 1992

 

Issued:  July 16, 1996

 

 

 

European Patent No. 510648

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 23, 1992

 

Issued:  8/14/96

 

 

 

Canada Patent No.  2066838

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 22, 1992

 

Issued:  February 4, 1997

 

--------------------------------------------------------------------------------


 

Brazil Patent No.  PI 9201487-9

 

 

High frequency printing mechanism

 

 

 

 

 

Filed:  April 23, 1992

 

Issued:  April 29, 1997

 

 

 

Australia Patent No.  711059

 

 

Liquid Dispensing Apparatus and Methods

 

 

 

 

 

Filed:  August 22, 1996

 

Issued:  January 20, 2000

 

 

 

Denmark Patent No.  402 05 656.6

 

 

Inhaler For Dispensing Medication

 

 

 

 

 

Filed:  July 4, 2002

 

Issued:  August 21, 2002

 

 

 

Ireland Patent No.  20028

 

 

Inhaler For Dispensing Medication

 

 

 

 

 

Filed:  July 5, 2002

 

Issued:  April 2, 2003

 

 

 

Ireland Patent No.  20029

 

 

Inhaler For Dispensing Medication

 

 

 

 

 

Filed:  July 5, 2002

 

Issued:  April 2, 2003

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.2

 

DISCLOSURE SCHEDULE

 

[*]

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------